EXHIBIT 10

 

EXECUTION VERSION

 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

DATED AS OF AUGUST 12, 2013

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS SYNDICATION AGENT,

 

AND

 

BANK OF AMERICA, N.A.,

BNP PARIBAS
AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

BNP PARIBAS SECURITIES CORP.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AND

U.S. BANK NATIONAL ASSOCIATION,
AS LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1.

Definitions

1

1.2.

Interpretation

18

 

 

 

ARTICLE II THE CREDITS

19

 

 

 

2.1.

Commitment

19

2.2.

Determination of Dollar Amounts

19

2.3.

Ratable Loans

19

2.4.

Types of Advances

20

2.5.

Fees; Changes in Aggregate Commitment

20

2.6.

Minimum Amount of Each Advance

22

2.7.

Payments and Prepayments

22

2.8.

Method of Selecting Types and Interest Periods for New Advances

23

2.9.

Conversion and Continuation of Outstanding Advances

23

2.10.

Method of Borrowing

24

2.11.

Changes in Interest Rate, etc.

25

2.12.

Rates Applicable After Default

25

2.13.

Method of Payment

25

2.14.

Evidence of Indebtedness

26

2.15.

Telephonic Notices

27

2.16.

Interest Payment Dates; Interest and Fee Basis

27

2.17.

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

28

2.18.

Letters of Credit

28

2.19.

Swingline Loans

32

2.20.

Lending Installations

34

2.21.

Non-Receipt of Funds by the Administrative Agent

34

2.22.

Market Disruption

34

2.23.

Judgment Currency

35

2.24.

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

35

2.25.

Effect of Participation Funding Notice

37

 

i

--------------------------------------------------------------------------------


 

2.26.

Funding of Participations in Dollars

38

2.27.

Defaulting Lenders

38

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

40

 

 

 

3.1.

Yield Protection

40

3.2.

Availability of Types of Advances

41

3.3.

Funding Indemnification

41

3.4.

Taxes

42

3.5.

Lender Statements; Survival of Indemnity

46

3.6.

Replacement of Lenders

46

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

47

 

 

 

4.1.

Effectiveness

47

4.2.

Each Credit Extension

48

4.3.

Initial Loans to a Borrowing Subsidiary

49

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

50

 

 

 

5.1.

Corporate Existence and Power

50

5.2.

Corporate Authorization

50

5.3.

Binding Effect

50

5.4.

Financial Statements

50

5.5.

Litigation

51

5.6.

Taxes

51

5.7.

Governmental and other Approvals

51

5.8.

Compliance with ERISA

51

5.9.

Environmental Matters

51

5.10.

Investment Company Act

52

5.11.

Regulation U

52

5.12.

Accuracy of Disclosure

52

5.13.

No Burdensome Restrictions

52

5.14.

OFAC and Anti-Corruption Laws

52

 

 

 

ARTICLE VI COVENANTS

53

 

 

 

6.1.

Financial Statements

53

6.2.

Maintenance of Existence

55

 

ii

--------------------------------------------------------------------------------


 

6.3.

Books and Records; Maintenance of Properties; Inspections

55

6.4.

Compliance with Laws

55

6.5.

Notice of Proceedings; Notice of Default

56

6.6.

Use of Proceeds

56

6.7.

Payment of Taxes

56

6.8.

Insurance

56

6.9.

Maximum Consolidated Debt to Total Capital Ratio

56

6.10.

Minimum Consolidated Net Worth

56

6.11.

Liens

56

6.12.

Consolidations, Mergers and Sales of Assets

59

6.13.

Transactions with Affiliates

59

6.14.

Business

60

6.15.

Subsidiary Indebtedness

60

6.16.

OFAC and Anti-Corruption Laws

61

 

 

 

ARTICLE VII DEFAULTS

62

 

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

64

 

 

 

8.1.

Acceleration

64

8.2.

Amendments

64

8.3.

Preservation of Rights

66

 

 

 

ARTICLE IX GENERAL PROVISIONS

66

 

 

 

9.1.

Survival of Representations

66

9.2.

Governmental Regulation

66

9.3.

Headings

66

9.4.

Entire Agreement

66

9.5.

Several Obligations; Benefits of this Agreement

66

9.6.

Expenses; Indemnification

67

9.7.

Accounting

67

9.8.

Severability of Provisions

68

9.9.

Nonliability of Lenders

68

9.10.

Confidentiality

68

9.11.

Nonreliance

69

9.12.

Disclosure

69

 

iii

--------------------------------------------------------------------------------


 

9.13.

USA PATRIOT ACT NOTIFICATION

69

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

70

 

 

 

10.1.

Appointment; Nature of Relationship

70

10.2.

Powers

70

10.3.

General Immunity

70

10.4.

No Responsibility for Loans, Recitals, etc.

71

10.5.

Action on Instructions of Lenders

71

10.6.

Employment of Agents and Counsel

71

10.7.

Reliance on Documents; Counsel

71

10.8.

Agent’s Reimbursement and Indemnification

72

10.9.

Notice of Default

72

10.10.

Rights as a Lender

72

10.11.

Lender Credit Decision

72

10.12.

Successor Agent

73

10.13.

Agent and Arranger Fees

74

10.14.

Delegation to Affiliates

74

10.15.

Other Agents

74

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

74

 

 

 

11.1.

Setoff

74

11.2.

Sharing of Payments

75

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS; ETC.

75

 

 

 

12.1.

Successors and Assigns

75

12.2.

Dissemination of Information

79

12.3.

Tax Treatment

79

 

 

 

ARTICLE XIII NOTICES

79

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

79

 

 

 

ARTICLE XIV COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

81

 

 

 

14.1.

Counterparts

81

14.2.

Effect of Restatement

81

14.3.

Electronic Execution of Assignments

81

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XV GUARANTY BY THE COMPANY

82

 

 

 

15.1.

Guaranty

82

15.2.

Guaranty Unconditional

82

15.3.

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

83

15.4.

Waiver by the Company

83

15.5.

Subrogation

83

15.6.

Stay of Acceleration

83

 

 

 

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

83

 

 

 

16.1.

CHOICE OF LAW

83

16.2.

CONSENT TO JURISDICTION

84

16.3.

WAIVER OF JURY TRIAL

84

16.4.

Existing Credit Agreement

84

 

EXHIBITS AND SCHEDULES

 

 

EXHIBIT A

COMPLIANCE CERTIFICATE

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT C

AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

EXHIBIT D-1

BORROWING SUBSIDIARY AGREEMENT

EXHIBIT D-2

BORROWING SUBSIDIARY TERMINATION

EXHIBIT E

U.S. TAX CERTIFICATE

 

 

PRICING SCHEDULE

 

 

SCHEDULE 1

EUROCURRENCY PAYMENT OFFICE

SCHEDULE 1.1

COMMITMENT SCHEDULE

SCHEDULE 6.15

EXISTING SUBSIDIARY DEBT

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Third Amended and Restated Long-Term Credit Agreement dated as of August
12, 2013 is among Bemis Company, Inc., a Missouri corporation (together with its
successors and assigns, the “Company”), the subsidiaries of the Company which
from time to time become parties hereto pursuant to Section 2.24 and have not
terminated their status as such pursuant to the terms hereof (each a “Borrowing
Subsidiary” and collectively the “Borrowing Subsidiaries”), the Lenders, Wells
Fargo Bank, National Association (“Wells Fargo Bank”), as Syndication Agent,
Bank of America, N.A., BNP Paribas and U.S. Bank National Association, as
Co-Documentation Agents, and JPMorgan Chase Bank, N.A. (“JPMCB”), as
Administrative Agent.

 

The Company, the Borrowing Subsidiaries, certain lenders and JPMCB are parties
to that certain Second Amended and Restated Long-Term Credit Agreement dated as
of July 21, 2011 (as amended prior to the date hereof, the “Existing
Agreement”); and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement;

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

1.1.                            Definitions.  As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its Affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as changed from time to time pursuant to the terms hereof.

 

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (c) any other Eligible
Currency that a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all Lenders (or, in the
case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to make
Loans to such Borrowing Subsidiary).

 

“Agreement” means this Third Amended and Restated Long-Term Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate with
respect to Eurocurrency Advances denominated in Dollars for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% (the “Adjusted Eurocurrency Rate”); provided
that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day
shall be based on the rate appearing on the Reuters LIBOR01 page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day).  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Approved Fund” is defined in Section 12.1(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller, the secretary or the
treasurer of the Company, or any other officer of the Company from time to time
designated by any of the foregoing officers of the Company or by the board of
directors of the Company, in each case acting singly.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee,

 

2

--------------------------------------------------------------------------------


 

administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Company and the Administrative Agent.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble, it being understood that a
Subsidiary shall cease to be a “Borrowing Subsidiary” upon its termination as
such under Section 2.24(b) (subject to subsequent designation as a “Borrowing
Subsidiary” under Section 2.24(a)).

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit D-1.

 

“BSub Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Loans to such Borrowing
Subsidiary.  The amount of the BSub Commitment of any Lender to any Borrowing
Subsidiary shall be equal to such Lender’s Pro Rata Share of the Aggregate
Commitment (or such lesser amount as may be permitted by this Agreement or the
applicable Borrowing Subsidiary Agreement); provided that if, pursuant to the
applicable Borrowing Subsidiary Agreement, one or more Lenders will not make
Loans to such Borrowing Subsidiary, then the BSub Commitment of any Lender with
respect to such Borrowing Subsidiary shall be the amount set forth on Attachment
1 to such Borrowing Subsidiary Agreement.  Each BSub Commitment of any Lender is
a sublimit of the Commitment of such Lender and not a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.24 and the applicable
Borrowing Subsidiary Agreement, will not make Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity.  Any
Lender may designate an Affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Commitment, in which case references herein to a “BSub Lender” shall, where

 

3

--------------------------------------------------------------------------------


 

appropriate, mean such designated Affiliate.  Any such designation shall be made
either (a) by causing such Affiliate to execute a signature page of the
applicable Borrowing Subsidiary Agreement or (b) by written notice to the
Company and the Administrative Agent (including any notice changing the
designation of such Lender’s Affiliate that will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Commitment with respect to such Borrowing Subsidiary is of the aggregate
amount of all BSub Commitments with respect to such Borrowing Subsidiary (or, if
the Commitments have terminated, which (a) the aggregate outstanding principal
amount of such Lender’s Loans to such Borrowing Subsidiary is of (b) the
aggregate outstanding principal amount of all Loans to such Borrowing
Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (a) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which TARGET2 is open for the settlement of payments in Euro;
and (b) if such day relates to an interest rate setting as to a Eurocurrency
Loan denominated in Dollars or any other Agreed Currency (other than Euro), any
funding, disbursement, settlement or payment in any such currency, or any other
dealings in any such currency to be carried out pursuant to this Agreement, a
day on which dealings in such currency are carried on in the London interbank
market.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP in effect on the Third Restatement Date.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the Third Restatement Date.

 

“Change in Control” means the occurrence of any of the following events:  (a)
any “person” or “group” (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 (the “Exchange Act”)) becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of 30% or more of the
fully diluted Voting Securities of the Company or (b) individuals who at the
beginning of any period of two consecutive calendar years constituted the board
of directors of the Company (together with any new directors whose election by
the board of directors of the Company or whose nomination for election by the
Company’s shareholders was approved by the members of the board of directors of
the Company then still in office who either were members of the board of
directors of the Company at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Company.

 

4

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the Third Restatement Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof and (ii)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted,
issued or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit and Swingline Loans in an aggregate
amount not exceeding the amount set forth opposite its name on Schedule 1.1
hereto, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.1 or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries and all SPCs at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity and noncontrolling interests of the Company and its Consolidated
Subsidiaries at such time; provided, however, that other than for purposes of
Section 6.15, Consolidated Net Worth shall be calculated without giving effect
to increases or decreases therein after March 31, 2011 which result from changes
in the Company’s cumulative consolidated currency translation adjustment after
March 31, 2011.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements prepared in accordance with GAAP.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common

 

5

--------------------------------------------------------------------------------


 

control which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification increasing the amount or extending the expiry date of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable and accrued expenses arising in the ordinary course
of business and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or bank guarantee
(excluding trade letters of credit and similar instruments) for drawings or
payments thereunder, (f) all Debt as described in clauses (a), (b), (c), (d),
(e), (g) and (h) hereof of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (g) all Receivables
Transaction Attributed Indebtedness and (h) all Debt (as described in clauses
(a) - (g)) of others Guaranteed by such Person.  If any of the foregoing Debt is
limited to recourse against a particular asset or assets of such Person, the
amount of the corresponding Debt shall be equal to the lesser of the amount of
such Debt and the fair market value of such asset or assets at the date for
determination of the amount of such Debt.  The amount of any Debt with respect
to any Guarantee by a Person under clause (h) above shall be deemed to be an
amount equal to the lesser of (x) the stated or determinable amount (inclusive
of principal, interest, fees and other charges) of the primary obligation, or
portion thereof, in respect of which such Guarantee is made (or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith) or (y) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the agreement, document or instrument embodying such Guarantee.  The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Guarantee obligations of the Company or any Subsidiary in respect
thereof.  “Debt” shall not include (1) indebtedness owing to the Company by any
Subsidiary or indebtedness owing to any wholly-owned Subsidiary by the Company
or another Subsidiary, (2) any obligations of the Company or its Subsidiaries in
respect of customer advances received and held in the ordinary course of
business, (3) performance bonds or performance guaranties (or bank guaranties or
letters of credit in lieu thereof) entered into in the ordinary course of
business or (4) defeased indebtedness.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Specified Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s good
faith

 

6

--------------------------------------------------------------------------------


 

determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Specified Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with all or
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Company or a Specified Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon the Company’s and such
Specified Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

 

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the applicable Borrower
hereunder (a) made by the Lenders on the same Borrowing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Effective Date” is defined in Section 4.1.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuer and any of its respective Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London

 

7

--------------------------------------------------------------------------------


 

interbank market, (d) which is convertible into Dollars in the international
interbank market and (e) as to which a Dollar Amount may be readily calculated. 
If, after the designation of any currency as an Agreed Currency, (x) currency
control or other exchange regulations are imposed in the country in which such
currency is issued with the result that different types of such currency are
introduced, (y) such currency is, in the reasonable determination of the
Administrative Agent, no longer readily available or freely traded or (z) in the
reasonable determination of the Administrative Agent, an Equivalent Amount of
such currency is not readily calculable, the Administrative Agent shall promptly
notify the Lenders and the Company, and such currency shall no longer be an
Agreed Currency until such time as all of the Lenders agree to reinstate such
currency as an Agreed Currency and promptly, but in any event within five
Business Days of receipt of such notice from the Administrative Agent, each
applicable Borrowing Subsidiary shall repay all of its Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II (except that the notice
period and minimum borrowing amount shall not apply).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions, in each case of or by
any Governmental Authority, relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, an Advance that bears interest pursuant to clause (c) of
the definition of “Alternate Base Rate”).

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the applicable Eurocurrency Rate (excluding, for the
avoidance of doubt, a Loan that bears interest pursuant to clause (c) of the
definition of “Alternate Base Rate”).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, Affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such

 

8

--------------------------------------------------------------------------------


 

other office, branch, Affiliate or correspondent bank of the Administrative
Agent as it may from time to time specify to the Company and each Lender as its
Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period (or, as applicable, for the purpose of determining the
Alternate Base Rate for any day by reference to a one month Interest Period),
the sum of (a) the quotient of (i) the Eurocurrency Reference Rate applicable to
such Interest Period, divided by (ii) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period, if any, plus (b)
the Applicable Margin.

 

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
for any Agreed Currency for any applicable Interest Period, the London interbank
offered rate administered by the British Bankers Association (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “LIBOR
Screen Rate”) at approximately 11:00 a.m., London time, on the Quotation Date
for such Interest Period; provided, that, if a LIBOR Screen Rate shall not be
available at the applicable time for a period equal in length to such Interest
Period, then the Eurocurrency Reference Rate shall be the Interpolated Rate at
such time unless the Administrative Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error).

 

“Excluded Taxes” means, with respect to any payment made by any Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States of America or any similar
Taxes imposed by any other jurisdiction in which the applicable Lender’s
applicable lending office is located, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under Section
3.6), any U.S. Federal withholding Taxes resulting from any law in effect on the
date such Non-U.S. Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Non-U.S. Lender’s failure to comply
with Section 3.4(f), except to the extent that such Non-U.S. Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Taxes pursuant to Section 3.4(a) and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” is defined in the preamble.

 

“Existing Borrowing Subsidiaries” means Bemis Swansea Limited, a corporation
organized under the laws of the United Kingdom, MACtac Europe S.A., a
corporation organized under the laws of Belgium, Bemis Coordination Center S.A.,
a corporation organized under the

 

9

--------------------------------------------------------------------------------


 

laws of Belgium and Perfecseal Limited, a corporation organized under the laws
of the United Kingdom.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

“Facility Termination Date” means the earlier of (a) August 12, 2018 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.5.2 or
terminated pursuant to Section 8.1.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (b) the Applicable Margin.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.12 or, with respect to any Swingline Loan, as otherwise
agreed between the Borrower and the Swingline Lender, bears interest at the
Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.12, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising

 

10

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person or in
any manner providing for the payment of any Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HMRC” means Her Majesty’s Revenue and Customs.

 

“Incremental Term Loan” is defined in Section 2.5.3.

 

“Incremental Term Loan Amendment” is defined in Section 2.5.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Loan Document and (b)
Other Taxes (exclusive of Excluded Taxes).

 

“Information” is defined in Section 9.10.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter (or
such other period as may be agreed to by the applicable Borrower, the
Administrative Agent and each applicable Lender); provided that (a) if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month (or other period), such Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month (or other
period); (b) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, unless such next succeeding Business Day falls in a new calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; and (c) no Borrower may select an Interest Period ending after the
scheduled Facility Termination Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable LIBOR
Screen Rate (for the longest period for which the applicable LIBOR Screen Rate
is available for the applicable currency) that is shorter than the applicable
proposed Interest Period and (b) the applicable LIBOR Screen Rate for the
shortest period (for

 

11

--------------------------------------------------------------------------------


 

which such LIBOR Screen Rate is available for the applicable currency) that
exceeds the applicable proposed Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” means each of JPMCB and Wells Fargo Bank, in either case in its
capacity as an issuer of Letters of Credit hereunder.

 

“JPMCB” is defined in the preamble.

 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“JPMorgan” means J.P. Morgan Securities LLC.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“LC Disbursement” means a payment made by an Issuer pursuant to a Letter of
Credit.

 

“LC Exposure” means, at any time, the Dollar Amount of the sum, without
duplication, of (a) the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the aggregate unpaid amount of all Reimbursement
Obligations at such time.  The LC Exposure of any Lender at any time shall be
its Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arrangers” means JPMorgan, WFS, BNP Paribas Securities Corp, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank National Association
and their respective successors, in their capacities as Lead Arrangers and Joint
Book Runners.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns and additional
lending institutions as provided in Section 2.5.3 and their respective
successors and permitted assigns.  Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.  For the avoidance of doubt,
“Lender” shall not (except with respect to indemnification or other obligations
of the Borrowers which survive termination hereof) include any Person that
ceases to be a Lender in accordance with this Agreement.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.20.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

12

--------------------------------------------------------------------------------


 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, but not including the
interest of a lessor under an operating lease).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Promissory Note, each
Letter of Credit, each Letter of Credit Application, each Borrowing Subsidiary
Agreement (including any amended and restated Borrowing Subsidiary Agreement),
each amendment hereof entered into in accordance with Section 8.2 hereof and
each other document so designated by the Borrower and the Administrative Agent.

 

“Local Time” means (a) with respect to Multicurrency Loans, London time, and (b)
for all other purposes, Chicago time.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
position or business of the Company and its Subsidiaries taken as a whole or (b)
the validity or enforceability of any of the Loan Documents against any Borrower
or the rights or remedies of the Administrative Agent, the Lenders or the
Issuers thereunder against any Borrower.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the Third
Restatement Date in Regulation S-X of the Securities and Exchange Commission.

 

“Materiality Threshold” means, as of any time of determination, $100,000,000 (or
the Dollar Amount thereof in currencies other than Dollars).

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (a) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or (b)
converted or continued by the applicable Lenders on the same date of conversion
or continuation, consisting, in either case, of the aggregate amount of the
several Eurocurrency Loans in the same Agreed Currency (other than Dollars) and
for the same Interest Period.

 

“Multicurrency Loan” means a Eurocurrency Loan denominated in an Agreed Currency
other than Dollars.

 

“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the Dollar
Amount of the sum of (a) its Pro Rata Share of all Loans outstanding at such
time plus (b) its LC Exposure at such time plus (c) its Swingline Exposure at
such time.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” is defined in Section 12.1(c).

 

“Participant Register” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.25.

 

“Payment Date” means (a) with respect to any Loan other than a Swingline Loan,
the last Business Day of each calendar quarter and (b) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Securitization” means any receivables financing program or programs
providing for the direct or indirect sale of accounts receivable and related
general intangibles, chattel paper and other rights by the Company or its
Subsidiaries to an SPC for cash and/or other

 

14

--------------------------------------------------------------------------------


 

customary consideration for fair value in transactions intending to be sales,
which SPC shall finance the purchase of such assets by the sale, transfer,
conveyance, lien or pledge of such assets to one or more limited purpose
financing companies, special purpose entities and/or other financial
institutions, in each case pursuant to documentation which is consistent with
then current market conditions and practices, provided that the Receivables
Transaction Attributable Indebtedness associated with all such programs shall at
no time aggregate in excess of $250,000,000.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Promissory Note” is defined in Section 2.14(d).

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the sum of the amount of such Lender’s Commitment is of the
Aggregate Commitment (or, if the Commitments have terminated, which (a) the
Outstanding Credit Exposure of such Lender is of (b) the Aggregate Outstanding
Credit Exposure) as of such date; provided that for purposes of Section 2.27,
when a Defaulting Lender shall exist, “Pro Rata Share” shall mean the percentage
of the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment (or, if the Commitments have terminated,
the percentage of the Aggregate Outstanding Credit Exposure represented by the
Outstanding Credit Exposure of such Lender, in each case disregarding any
Defaulting Lender’s Outstanding Credit Exposure).  For purposes of determining
liability for any indemnity obligation under Section 2.18(j) or 10.8, each
Lender’s Pro Rata Share shall be determined as of the date the applicable Issuer
or the Administrative Agent notifies the Lenders of such indemnity obligation
(or, if such notice is given after termination of this Agreement, as of the date
of such termination).

 

“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, (i) if the currency is British Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless market practice that
is generally treated as the rate fixing day by market practice in the applicable
interbank market, as determined by the Administrative Agent).

 

15

--------------------------------------------------------------------------------


 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under any Permitted Securitization that on any date of
determination would be characterized as principal if such Permitted
Securitization were structured as a secured lending transaction rather than as a
true sale or true contribution.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuer.

 

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means:

 

(a)                                 economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by the US
government and administered by OFAC;

 

(b)                                 economic or financial sanctions imposed,
administered or enforced from time to time by the US State Department, the US
Department of Commerce or the US Department of the Treasury; and

 

(c)                                  economic or financial sanctions imposed,
administered or enforced from time to time by the United Nations Security
Council, the European Union, Her Majesty’s Treasury or any other relevant
sanctions authority.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the

 

16

--------------------------------------------------------------------------------


 

US State Department, the US Department of Commerce or the US Department of the
Treasury or the United Nations Security Council or any similar list maintained
by any other U.S. government entity, in each case as the same may be amended,
supplemented or substituted from time to time.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of accounts receivable and related
general intangibles, chattel paper and other related rights in connection with
and pursuant to a Permitted Securitization and reasonably related corporate or
other entity maintenance and similar activities.

 

“Specified Party” means the Administrative Agent, the Issuers, the Swingline
Lender and each other Lender.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.19.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).

 

17

--------------------------------------------------------------------------------


 

“Third Restatement Date” means August 12, 2013.

 

“Total Capital” means, at any time, the sum of (a) Consolidated Debt plus (b)
deferred taxes plus (c) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

“UK Borrower” means a Borrower that is either resident in the United Kingdom for
United Kingdom tax purposes or that otherwise makes payments under this
Agreement that have a United Kingdom source.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined as of the most recent valuation date of such Plan for which a
valuation is available at the time of determination, such valuations being
properly and timely sought, but only to the extent that excess represents a
potential liability of the Borrower or any member of the Controlled Group to the
PBGC or to such Plan under Title IV of ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S.” or “US” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Certificate” is defined in Section 3.4(f)(ii)(D)(2).

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

“Wells Fargo Bank” is defined in the preamble.

 

“WFS” means Wells Fargo Securities, LLC.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

1.2.                            Interpretation.

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of such terms.

 

18

--------------------------------------------------------------------------------


 

(b)                                 Article, Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(c)                                  The term “including” is not limiting and
means “including without limitation.”

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of this Agreement; (ii) references
to any statute or regulation are to be construed as including all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such statute or regulation; and (iii) references in any Loan
Document to any Person shall be construed to include such Person’s successors
and assigns, subject to any restriction upon assignment contained in any Loan
Document.

 

ARTICLE II
THE CREDITS

 

2.1.                            Commitment.  From the Third Restatement Date to
the Facility Termination Date, (a) each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Loans to the Company from
time to time, (b) each BSub Lender with respect to a Borrowing Subsidiary
severally agrees, on the terms and conditions set forth in this Agreement, to
make Multicurrency Loans to such Borrowing Subsidiary (and each other Lender
severally agrees that it will purchase a participation in each such Loan if
required pursuant to Section 2.25) and (c) each Issuer agrees to issue Letters
of Credit denominated in Agreed Currencies for the account of any Borrower from
time to time (and each Lender severally agrees to participate in each such
Letter of Credit as more fully set forth in Section 2.18); provided that (i) the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, (ii) the Outstanding Credit Exposure of any Lender shall not at any
time exceed such Lender’s Commitment and (iii) the aggregate Dollar Amount of
all outstanding Multicurrency Loans, LC Exposure not denominated in Dollars and
Swingline Exposure not denominated in Dollars shall not at any time exceed
$100,000,000.  Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow at any time prior to the Facility Termination Date.  The
Commitments shall expire on the Facility Termination Date.

 

2.2.                            Determination of Dollar Amounts.  The
Administrative Agent will determine the Dollar Amount of all outstanding
Advances and LC Exposure on and as of (i) the date of each Credit Extension,
(ii) the last Business Day of each quarter and (iii) any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders (each, a “Computation Date”).

 

2.3.                            Ratable Loans.  Each Advance shall consist of
Loans made (a) in the case of Loans to the Company, by the Lenders ratably in
accordance with their respective Pro Rata

 

19

--------------------------------------------------------------------------------


 

Shares or (b) in the case of Loans to any Borrowing Subsidiary, by the BSub
Lenders for such Borrowing Subsidiary in accordance with their respective BSub
Percentages for such Borrowing Subsidiary.

 

2.4.                            Types of Advances.  Domestic Advances may be
Floating Rate Advances or Eurocurrency Advances, or a combination thereof, as
selected by the applicable Borrower in accordance with Sections 2.8 and 2.9. 
Multicurrency Advances shall be Eurocurrency Advances.  Each Swingline Loan
shall be a Domestic Advance and, unless otherwise agreed between the Borrower
and the Swingline Lender, a Floating Rate Advance.

 

2.5.                            Fees; Changes in Aggregate Commitment.

 

2.5.1.                  Facility Fee.  The Company agrees to pay to the
Administrative Agent for the account of each Lender (subject to Section 2.27(a))
a facility fee which shall accrue at a per annum rate equal to the Facility Fee
Rate on the daily amount of such Lender’s Commitment (whether used or unused)
from the Third Restatement Date to the Facility Termination Date (and, if any
Loans remain outstanding after the close of business in Chicago, Illinois on the
Facility Termination Date, thereafter shall accrue on the daily amount of the
outstanding principal amount of all Loans owed to each Lender).  The facility
fee shall be payable on each Payment Date, on the Facility Termination Date and,
if applicable, thereafter on demand.

 

2.5.2.                  Reduction or Termination of Aggregate Commitment.  The
Company may permanently reduce the Aggregate Commitment in whole (thereby
terminating all Commitments of the Lenders), or from time to time in part
ratably among the Lenders in integral multiples of $10,000,000, upon at least
three Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction and may be conditioned upon the
consummation of replacement financing; provided that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.

 

2.5.3.                  Increase of Aggregate Commitment.  The Company at its
option may, from time to time, seek to (i) request one or more term loans (each
an “Incremental Term Loan” and, collectively, the “Incremental Term Loans”)
and/or (ii) increase the Aggregate Commitment (each such increase, an
“Incremental Revolving Commitment” and, together with the Incremental Term
Loans, the “Incremental Facilities”) by up to an aggregate amount of
$500,000,000 upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such
Incremental Facility (which shall not be less than $25,000,000) and shall
certify that no Default or Unmatured Default has occurred and is continuing. 
After delivery of such notice, the Company, in consultation with the
Administrative Agent, may offer the Incremental Facility (which may be declined
by any Lender in its sole discretion) on either a ratable basis to the Lenders
or on a non pro-rata basis to one or more Lenders and/or to other lenders or
entities reasonably acceptable to the Administrative Agent, the Issuers (in the
case of an Incremental Revolving Commitment) and the Company.  No Incremental
Facility shall become effective until the existing or new Lenders extending such
Incremental Facility and the Company shall have delivered to the Administrative

 

20

--------------------------------------------------------------------------------


 

Agent a document in form and substance reasonably satisfactory to the
Administrative Agent and the Company pursuant to which (i) any such existing
Lender providing or increasing a commitment in respect of such Incremental
Facility agrees to the amount of its portion of the Incremental Facility, (ii)
any such new lender providing a commitment in respect of such Incremental
Facility agrees to its portion of the Incremental Facility and agrees to assume
and accept the obligations and rights of a revolving Lender and/or term lender
hereunder, as applicable, (iii) the Company accepts such Incremental Facility,
(iv) the effective date of any Incremental Facility is specified by the Company
and the lenders providing or increasing their respective commitments in respect
of such Incremental Facility and (v) the Company certifies that on such date the
conditions for a new Loan set forth in Section 4.2 are satisfied.  The terms of
any Incremental Term Loan shall, taken as a whole, be substantially identical
to, or less favorable to the lenders making such Incremental Term Loan than, the
terms applicable to Loans hereunder, except that (A) the Company and the
Administrative Agent may amend this Agreement and the other Loan Documents to
implement such mechanical and conforming changes as the Company and the
Administrative Agent deem appropriate, (B) the maturity date of any Incremental
Term Loan shall be no earlier than the Facility Termination Date, (C) the
interest rate margins and other economic terms, amortization schedule,
prepayment terms, borrower and currency applicable to any Incremental Term Loan
shall be determined by the Company and the lenders thereunder and (D) the
foregoing limitation upon the terms of any Incremental Term Loan shall not apply
to covenants or other provisions applicable only to periods after the Facility
Termination Date.  Each Incremental Term Loan shall be made pursuant to an
amendment, restatement or amendment and restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by each Borrower, each lender under such Incremental Term Loan and the
Administrative Agent, in each case without the need to obtain the consent of any
other Person.  Each Incremental Term Loan Amendment may effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such Incremental
Term Loan Amendments.  Upon the effectiveness of any Incremental Revolving
Commitment pursuant hereto, (i) each revolving Lender (new or existing) shall be
deemed to have accepted an assignment at par from the existing revolving
Lenders, and the existing revolving Lenders shall be deemed to have made an
assignment at par to each new or existing revolving Lender accepting a new or
increased Commitment, of an interest in each then outstanding Loan (in each
case, on the terms and conditions set forth in the Assignment and Assumption)
and (ii) the Swingline Exposure and LC Exposure of the existing and new
revolving Lenders shall be automatically adjusted such that, after giving effect
to such assignments and adjustments, all Outstanding Credit Exposure hereunder
is held ratably by the revolving Lenders in proportion to their respective
Commitments.  Assignments pursuant to the preceding sentence shall be made in
exchange for, and substantially contemporaneously with the payment to the
assigning Lenders of, the principal amount assigned plus accrued and unpaid
interest and facility and Letter of Credit fees relating to such principal
amount.  Payments received by assigning revolving Lenders pursuant to this
Section in respect of

 

21

--------------------------------------------------------------------------------


 

the principal amount of any Eurocurrency Loan shall, for purposes of Section
3.3, be deemed prepayments of such Loan.  Any Incremental Facility pursuant to
this Section shall be subject to receipt by the Administrative Agent from the
Company of such supplemental opinions, resolutions, certificates and other
documents as the Administrative Agent may reasonably request.  No consent of any
Lender (other than the Lenders agreeing to new or increased commitments) shall
be required for any Incremental Facility provided or Loan made pursuant to this
Section 2.5.3.

 

2.6.                            Minimum Amount of Each Advance.  Each
Eurocurrency Advance shall be in the Dollar Amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the applicable Agreed Currency.  Each
Floating Rate Advance (other than a Swingline Loan) shall be in the amount of
$5,000,000 or a higher integral multiple of $1,000,000 and each Swingline Loan
shall be in the amount of $500,000 or a higher integral multiple of $100,000;
provided that any Floating Rate Advance may be in the amount of the unused
Aggregate Commitment.

 

2.7.                            Payments and Prepayments.

 

2.7.1.                  Payment at Maturity.  Each Borrower shall pay (i) to the
Administrative Agent for the account of each Lender all of its outstanding
Advances and all its other then due and unpaid Obligations on the Facility
Termination Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Facility Termination Date
and the 15th Business Day after such Swingline Loan is made; provided that on
each date that a Domestic Advance is made to the Company, the Company shall
repay all of its Swingline Loans then outstanding.

 

2.7.2.                  Optional Payments.  Any Borrower may from time to time
prepay, without penalty or premium, all outstanding Floating Rate Advances to
such Borrower or, in an aggregate amount of $5,000,000 or higher integral
multiples of $1,000,000 (and in the case of Swingline Loans in an aggregate
amount of $500,000 or higher integral multiples of $100,000), any portion of the
outstanding Floating Rate Advances to such Borrower (i) upon two Business Days’
prior notice to the Administrative Agent and (ii) in the case of prepayment of a
Swingline Loan, upon notice to the Swingline Lender not later than 2:00 p.m.,
Local Time on the date of prepayment.  Any Borrower may from time to time
prepay, subject to the payment of any funding indemnification amounts required
by Section 3.3 but without penalty or premium, all outstanding Eurocurrency
Advances to such Borrower or, in the aggregate amount of $5,000,000 or a higher
integral multiple of 1,000,000 units of the Agreed Currency, any portion of the
outstanding Eurocurrency Advances to such Borrower upon three Business Days’
prior notice to the Administrative Agent.  Any notice by a Borrower in respect
of a prepayment under this Section may be conditioned upon the consummation of
replacement financing.

 

2.7.3.                  Mandatory Prepayments due to Currency Fluctuations.  If
the Administrative Agent notifies the Company that on any Computation Date (a)
solely because of currency fluctuations, the Aggregate Outstanding Credit
Exposure exceeds 105% of the Aggregate Commitment, (b) solely because of
currency fluctuations, the Dollar Amount of all outstanding Multicurrency Loans
exceeds 105% of the amount specified in clause (iii) of the proviso to the first
sentence of Section 2.1 or (c) solely

 

22

--------------------------------------------------------------------------------


 

because of currency fluctuations, the LC Exposure exceeds 105% of the amount
specified in subsection 2.18(a)(ii), then, within two (2) Business Days after
receipt of such notice, the Borrowers shall repay Advances (or, in the case of
clause (c) and, if no Advances are outstanding, clause (a), deposit funds in an
LC Collateral Account) in an amount sufficient to eliminate such excess.

 

2.7.4.                  Mandatory Prepayments due to any Other Reasons.  If the
Administrative Agent notifies the Company that at any time for any reason (other
than currency fluctuations), the Aggregate Outstanding Credit Exposure exceeds
the Aggregate Commitment, then, within two (2) Business Days after receipt of
such notice, the Borrowers shall repay Advances (or, if no Advances are
outstanding, deposit funds in an LC Collateral Account) in an amount sufficient
to eliminate such excess.

 

2.8.                            Method of Selecting Types and Interest Periods
for New Advances.  The applicable Borrower shall select the Type of Advance and,
in the case of a Eurocurrency Advance, the Interest Period and Agreed Currency
applicable thereto from time to time.  The applicable Borrower shall give the
Administrative Agent irrevocable notice (a “Borrowing Notice”) not later than
10:00 a.m. Local Time at least one Business Day before the Borrowing Date of
each Floating Rate Advance (other than a Swingline Loan), three Business Days
before the Borrowing Date for each Eurocurrency Advance denominated in Dollars
and four Business Days before the Borrowing Date for each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, specifying:

 

(i)                                     the Borrowing Date, which shall be a
Business Day, of such Advance;

 

(ii)                                  the aggregate amount of such Advance;

 

(iii)                               the Type of Advance selected; and

 

(iv)                              in the case of a Eurocurrency Advance, the
Interest Period and Agreed Currency applicable thereto.

 

2.9.                            Conversion and Continuation of Outstanding
Advances.  Each Floating Rate Advance shall continue as a Floating Rate Advance
unless and until converted into a Eurocurrency Advance pursuant to this Section
2.9 or repaid in accordance with Section 2.7; provided that Swingline Loans may
not be converted into a Eurocurrency Advance.  Each Eurocurrency Advance shall
continue as a Eurocurrency Advance until the end of the then applicable Interest
Period therefor, at which time:

 

(i)                                     in the case of a Eurocurrency Advance
denominated in Dollars, such Advance shall be automatically converted into a
Floating Rate Advance unless (x) repaid in accordance with Section 2.7 or (y)
the applicable Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance either continue as a
Eurocurrency Advance for a new Interest Period or be converted into a Floating
Rate Advance; and

 

23

--------------------------------------------------------------------------------


 

(ii)                                  in the case of a Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, if the Administrative
Agent has not received a Conversion/Continuation Notice (as defined below) prior
to 11:00 a.m. Local Time, three Business Days prior to the last day of any
Interest Period, such Advance shall automatically continue as a Eurocurrency
Advance in the same Agreed Currency with an Interest Period of one month unless
(x) repaid in accordance with Section 2.7 or (y) the applicable Borrower shall
have given the Administrative Agent a timely Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for a new Interest
Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in Dollars, or four Business Days, in the
case of a conversion into or continuation of a Eurocurrency Advance denominated
in an Agreed Currency other than Dollars, prior to the date of the requested
conversion or continuation, specifying:

 

(i)                                     the requested date, which shall be a
Business Day, of such conversion or continuation; and

 

(ii)                                  the Agreed Currency, amount and Type of
Advance into which such Advance is to be converted or continued and, in the case
of a conversion into or continuation of a Eurocurrency Advance, the duration of
the Interest Period applicable thereto.

 

2.10.                     Method of Borrowing.

 

(a)                                 On each Borrowing Date for a Domestic
Advance to the Company, each Lender shall make available its Domestic Loan in
accordance with its Pro Rata Share not later than noon, Local Time, in Federal
or other funds immediately available to the Administrative Agent, in Chicago,
Illinois at its address specified in or pursuant to Article XIII; provided that
Swingline Loans shall be made as provided in Section 2.19.

 

(b)                                 On each Borrowing Date for a Multicurrency
Advance to the Company, each Lender shall make available its Multicurrency Loan
in accordance with its Pro Rata Share not later than noon, Local Time, at the
Eurocurrency Payment Office of the Administrative Agent for such currency, in
such funds as may then be customary for the settlement of international
transactions in such currency in the city of such Eurocurrency Payment Office
for such currency.

 

24

--------------------------------------------------------------------------------


 

(c)                                  On each Borrowing Date for a Domestic
Advance to a Borrowing Subsidiary, each applicable Lender shall make available
its Domestic Loan in accordance with its BSub Percentage for such Borrowing
Subsidiary not later than noon, Local Time, in Federal or other funds
immediately available to the Administrative Agent, in Chicago, Illinois at its
address specified in or pursuant to Article XIII.  On each Borrowing Date for a
Multicurrency Advance to a Borrowing Subsidiary, each applicable Lender shall
make available its Multicurrency Loan in accordance with its BSub Percentage for
such Borrowing Subsidiary not later than noon, Local Time, at the Eurocurrency
Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(d)                                 Unless the Administrative Agent has received
written notice that any applicable condition specified in Article IV has not
been satisfied with respect to a requested Advance, the Administrative Agent
will make the funds received from the Lenders available to the applicable
Borrower at the Administrative Agent’s aforesaid address.

 

2.11.                     Changes in Interest Rate, etc.  Each Floating Rate
Advance shall bear interest on the outstanding principal amount thereof, for
each day from the date such Advance is made or is converted from a Eurocurrency
Advance into a Floating Rate Advance to the date such Advance becomes due or is
converted into a Eurocurrency Advance, at the Floating Rate for such day. 
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate.  Each Eurocurrency Advance shall bear interest on the
outstanding principal amount thereof from the first day of each Interest Period
applicable thereto to the last day of such Interest Period at the Eurocurrency
Rate determined by the Administrative Agent as applicable to such Eurocurrency
Advance based upon the applicable Borrower’s selections under Sections 2.8 and
2.9 and otherwise in accordance with the terms hereof.

 

2.12.                     Rates Applicable After Default.  Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.11, during the
continuance of a Default or Unmatured Default the Required Lenders may, at their
option, by notice to the Company (which notice may be revoked at the option of
the Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to reductions in interest rates), declare that
(a) no Advance denominated in Dollars may be made as, converted into or
continued as a Eurocurrency Advance and/or (b) each Eurocurrency Advance shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus 2% per annum and/or (c) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum and/or (d) the
Letter of Credit Fee Rate shall be increased by 2% per annum; provided that,
during the continuance of a Default under Section (f) or (g) of Article VII, the
interest rates set forth in clauses (b) and (c) above and the increase in the
Letter of Credit Fee Rate set forth in clause (d) above shall be applicable to
all applicable Credit Extensions without any election or action on the part of
the Administrative Agent or any Lender.

 

2.13.                     Method of Payment.  (a)  Subject to clause (z) of the
definition of Eligible Currency, each Advance shall be repaid and each payment
of interest thereon shall be paid in the currency in which such Advance was
made.  Except as set forth in the next sentence, all

 

25

--------------------------------------------------------------------------------


 

payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Administrative Agent at
the Administrative Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Administrative Agent specified in writing by
the Administrative Agent to the Company, by noon (Local Time) (or, in the case
of Swingline Loans, 2:00 p.m. Local Time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders in accordance with
their Pro Rata Shares.  All payments to be made by a Borrower hereunder in any
currency other than Dollars shall be made in such currency on the date due in
such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent at its
Eurocurrency Payment Office for such currency, and shall be applied ratably by
the Administrative Agent among the Lenders in accordance with their respective
Pro Rata Shares (or, in the case of any applicable Borrowing Subsidiary, their
respective BSub Percentages).  Each payment delivered to the Administrative
Agent for the account of any Lender shall be delivered promptly by the
Administrative Agent to such Lender in the same type of funds received by the
Administrative Agent.  During the continuance of a Default under clause (b) of
Article VII, each Borrower authorizes the Administrative Agent to charge any
account of such Borrower maintained with JPMCB or any of its Affiliates for each
payment of principal, interest and fees as it becomes due hereunder.  The
Administrative Agent will promptly notify the applicable Borrower of any such
charge.

 

(b)                                 Notwithstanding the foregoing provisions of
this Section, if, after the making of any Multicurrency Advance, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the
applicable Lenders in such Original Currency, then all payments to be made by
such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that such
Borrower take all risks of the imposition of any such currency control or
exchange regulations.

 

2.14.                     Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

(b)                                 The Administrative Agent shall maintain
accounts in which it will record (i) the amount of each Loan made to each
Borrower hereunder, the Agreed Currency and Type thereof and, if applicable, the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, (iii) the original stated amount of each Letter of Credit
issued for the account of, and the amount of the LC Exposure with respect to,
each Borrower at any time and (iv) the amount of any sum received by the
Administrative Agent hereunder from each Borrower and each Lender’s share
thereof.

 

26

--------------------------------------------------------------------------------


 

(c)                                  The entries maintained in the accounts
maintained pursuant to clauses (a) and (b) above shall be prima facie evidence
of the existence and amounts of the Obligations therein recorded; provided that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Obligations in accordance with their terms.

 

(d)                                 Any Lender may request that Loans made by it
be evidenced by a promissory note (each a “Promissory Note”).  In such event,
the Borrowers shall prepare, execute and deliver to such Lender a Promissory
Note payable to such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in a form approved by the Administrative Agent and the
Company (such approval not to be unreasonably withheld).  Thereafter, the Loans
evidenced by such Promissory Notes and interest thereon shall at all times
(including after assignment pursuant to Section 12.1) be represented by one or
more Promissory Notes in such form payable to the payee named therein or its
registered assigns.

 

2.15.                     Telephonic Notices.  Each Borrower hereby authorizes
the Lenders and the Administrative Agent to extend, convert or continue Advances
in Dollars, effect selections of Agreed Currencies and Types of Advances and to
transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of such Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices for Advances in Dollars and
Conversion/Continuation Notices to be given telephonically.  Each Borrower
agrees to deliver promptly to the Administrative Agent, upon request of the
Administrative Agent or any Lender, a written confirmation (signed by an
Authorized Officer) of each telephonic notice.  If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest error.  Notwithstanding the foregoing, all notices
to JPMEL hereunder shall be in writing.

 

2.16.                     Interest Payment Dates; Interest and Fee Basis. 
Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the Third Restatement
Date, on any date on which such Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity.  Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion.  Interest accrued on each Eurocurrency Advance shall be
payable on the last day of each Interest Period therefor, on any date on which
such Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity.  Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest, facility fees and
Letter of Credit Fees shall be calculated for actual days elapsed on the basis
of a 360-day year, except for interest on Loans denominated in British Pounds
Sterling and Floating Rate Loans which shall be calculated for actual days
elapsed on the basis of a 365-day or 366-day year, as applicable.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Local Time)
(or, in the case of Swingline Loans, 2:00 p.m. Local Time) at the place of
payment.  If any payment of principal of or interest

 

27

--------------------------------------------------------------------------------


 

on an Advance shall become due on a day which is not a Business Day, such
payment shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

2.17.                     Notification of Advances, Interest Rates, Prepayments
and Commitment Reductions.  Promptly after receipt thereof, the Administrative
Agent will notify each Lender of the contents of each Aggregate Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder.  The Administrative Agent will notify
each Lender and the Company of the interest rate applicable to each Eurocurrency
Advance promptly upon determination of such interest rate and will give each
Lender and the Company prompt notice of each change in the Alternate Base Rate.

 

2.18.                     Letters of Credit.

 

(a)                                 Issuance.  Each Issuer hereby agrees, on the
terms and conditions set forth in this Agreement, to issue standby and
documentary letters of credit denominated in Agreed Currencies (each a “Letter
of Credit”) and to renew, extend, increase, decrease or otherwise modify Letters
of Credit (“Modify,” and each such action a “Modification”) from time to time
from the Third Restatement Date to the Facility Termination Date upon the
request of a Borrower; provided that immediately after any Letter of Credit is
issued or Modified, (i) the Aggregate Outstanding Credit Exposure shall not
exceed the Aggregate Commitment, (ii) the LC Exposure shall not exceed
$50,000,000, (iii) the aggregate Multicurrency Loans, Swingline Exposure not
denominated in Dollars and LC Exposure not denominated in Dollars shall not
exceed $100,000,000.  No Letter of Credit shall have an expiry date after the
earlier of (x) five Business Days prior to the scheduled Facility Termination
Date (unless such Letter of Credit is collateralized on terms satisfactory to
the applicable Issuer with cash or a standby letter of credit in form and
substance and from a financial institution acceptable to the applicable Issuer
in its sole discretion) and (y) the date that is one year after the date of
issuance thereof (provided that any Letter of Credit with a one-year tenor may
provide for the renewal thereof for additional one-year periods not to extend
beyond the date five (5) Business Days prior to the scheduled Facility
Termination Date) (or if such Letter of Credit is collateralized on terms
satisfactory to the applicable Issuer with cash or a standby letter of credit in
form and substance (and, if applicable, from a financial institution) acceptable
to the applicable Issuer in its sole discretion, the date one year after such
date) and (iv) except to the extent otherwise agreed by either Issuer in its
sole discretion and solely as to itself, at no time shall an Issuer be obligated
to issue or extend any Letter of Credit if, after giving effect to such issuance
or extension, the aggregate LC Exposure relative to Letters of Credit issued by
such Issuer would exceed $25,000,000 (or if the maximum amount of LC Exposure
permitted hereby shall be reduced to an amount less than $50,000,000, to 50% of
such lesser amount).

 

(b)                                 Participations.  Upon the issuance or
Modification by any Issuer of a Letter of Credit in accordance with this Section
2.18, the applicable Issuer shall be deemed, without further action by any
Person, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any Person, to have
unconditionally and irrevocably purchased from such Issuer, a participation in
such Letter of Credit (and each Modification thereof) and the related LC
Exposure in proportion to its Pro Rata Share.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Notice.  Subject to Section 2.18(a), the
applicable Borrower shall give the applicable Issuer notice prior to 10:00 a.m.
(Local Time) at least three Business Days (or such lesser period of time as such
Issuer may agree in its sole discretion) prior to the proposed date of issuance
or Modification of each Letter of Credit, specifying the beneficiary, the
proposed date of issuance (or Modification), the currency in which such Letter
of Credit is to be denominated (which shall be an Agreed Currency) and the
expiry date of such Letter of Credit, and describing the proposed terms of such
Letter of Credit and the nature of the transactions proposed to be supported
thereby.  Upon receipt of such notice, the applicable Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Letter of Credit.  The issuance or Modification
by an Issuer of any Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV for the issuance or Modification of any Letter
of Credit (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from any Borrower, the
Administrative Agent or any Lender that any such condition precedent has not
been satisfied), be subject to the conditions precedent that such Letter of
Credit shall be satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as such Issuer
shall have reasonably requested (each a “Letter of Credit Application”).  In the
event of any conflict between the terms of this Agreement and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

 

(d)                                 Letter of Credit Fees.  Each Borrower shall
pay to the Administrative Agent, for the account of the Lenders ratably in
accordance with their respective Pro Rata Shares, with respect to each Letter of
Credit, a letter of credit fee (the “Letter of Credit Fee”) at a per annum rate
equal to the Letter of Credit Fee Rate in effect from time to time on the
outstanding daily maximum amount available to be drawn under such Letter of
Credit (except as to documentary Letters of Credit, for which Letter of Credit
Fees will be paid at a rate equal to 50% of the Letter of Credit Fee Rate), such
fee to be payable in arrears on each Payment Date, on the Facility Termination
Date and, after the Facility Termination Date (if applicable), on demand.  The
Company shall also pay to each Issuer for its own account (x) a fronting fee in
the amount agreed to by such Issuer and the Company from time to time, with such
fee to be payable in arrears on each Payment Date, and (y) documentary and
processing charges in connection with the issuance or Modification of and draws
under Letters of Credit in accordance with such Issuer’s standard schedule for
such charges as in effect from time to time.

 

(e)                                  Administration; Reimbursement by Lenders. 
Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, the applicable Issuer shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
applicable Borrower and each Lender of the amount to be paid by such Issuer as a
result of such demand and the proposed payment date.  The responsibility of any
Issuer to the applicable Borrower and each Lender shall be only to determine
that the documents delivered under each Letter of Credit issued by it in
connection with a demand for payment are in conformity in all material respects
with such Letter of Credit.  Each Issuer shall endeavor to exercise the same
care in its issuance and administration of Letters of Credit as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross

 

29

--------------------------------------------------------------------------------


 

negligence or willful misconduct by such Issuer, each Lender shall, subject to
Section 2.25, be unconditionally and irrevocably obligated, without regard to
the occurrence of any Default or any condition precedent whatsoever, to
reimburse such Issuer on demand for such Lender’s Pro Rata Share of the amount
of each payment made by such Issuer under each Letter of Credit issued by it to
the extent such amount is not reimbursed by the Borrowers pursuant to Section
2.18(f), plus interest on the foregoing amount, for each day from the date of
the applicable payment by such Issuer to the date on which such Issuer is
reimbursed by such Lender for its Pro Rata Share thereof, at a rate per annum
equal to the Federal Funds Effective Rate or, beginning on third Business Day
after demand for such amount by such Issuer, the rate applicable to Floating
Rate Advances.

 

(f)                                   Reimbursement by Borrowers.  If any Issuer
shall make any LC Disbursement in respect of a Letter of Credit, the applicable
Borrower shall reimburse the applicable Issuer by paying to the Administrative
Agent an amount equal to such LC Disbursement not later than 12:00 noon, Local
Time, on the date that such LC Disbursement is made, if such Borrower or the
Company shall have received notice of such LC Disbursement prior to 10:00 a.m.,
Local Time, on such date, or, if such notice has not been received by such
Borrower or the Company prior to such time on such date, then not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
such Borrower or the Company receives such notice.  The obligation of the
applicable Borrower to so reimburse the applicable Issuer shall be irrevocable
and unconditional and such reimbursement shall be made without presentment,
demand, protest or other formalities of any kind; provided that such Borrower
shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by such Borrower to the extent, but only to the
extent, caused by the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of Credit complied with
the terms of such Letter of Credit or such Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit.  All such amounts paid
by an Issuer and remaining unpaid by a Borrower shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate applicable to Floating Rate Advances.  Each Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from a Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Letter of Credit issued by such
Issuer, but only to the extent such Lender made payment to such Issuer in
respect of such Letter of Credit pursuant to Section 2.18(e).

 

(g)                                  Obligations Absolute.  The Borrowers’
obligations under this Section 2.18 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which any Borrower may have or have had against any Issuer,
any Lender or any beneficiary of a Letter of Credit.  The Borrowers further
agree with the Issuers and the Lenders that neither any Issuer nor any Lender
shall be responsible for, and no Borrower’s Reimbursement Obligation in respect
of any Letter of Credit shall be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even if such
documents should in fact prove to be in any or all respects invalid, fraudulent
or forged, or any dispute between or among any Borrower, any of its Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of any Borrower or of any of its Affiliates

 

30

--------------------------------------------------------------------------------


 

against the beneficiary of any Letter of Credit or any such transferee.  No
Issuer shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit issued by it.  Each
Borrower agrees that any action taken or omitted by any Issuer or any Lender
under or in connection with any Letter of Credit issued for the account of such
Borrower and the related drafts and documents, if done without gross negligence
or willful misconduct, shall be binding upon such Borrower and shall not put any
Issuer or any Lender under any liability to such Borrower.  Nothing in this
Section 2.18(g) is intended to limit the right of any Borrower to make a claim
against any Issuer for damages as contemplated by the proviso to the second
sentence of Section 2.18(f).

 

(h)                                 Actions of Issuers.  Each Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, facsimile, telex or teletype message, statement,
order or other document believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuer.  Each Issuer shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first have received such advice or concurrence of the Required Lenders as it
reasonably deems appropriate or it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.18, each Issuer shall,
with respect to any Lender, in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holder of a
participation in any Letter of Credit issued by such Issuer.

 

(i)                                     Indemnification.  The Borrowers jointly
and severally agree to indemnify and hold harmless each Lender, each Issuer and
the Administrative Agent, and their respective Related Parties, from and against
any and all claims and damages, losses, liabilities, costs or expenses which
such Person may incur (or which may be claimed against such Person by any other
Person) by reason of or in connection with the issuance, execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including any claims, damages,
losses, liabilities, costs or expenses which any Issuer may incur by reason of
or in connection with the failure of any other Lender to fulfill or comply with
its obligations to such Issuer hereunder (but nothing herein contained shall
affect any right any Borrower may have against any Defaulting Lender) or by
reason of or on account of such Issuer issuing any Letter of Credit which
specifies that the term “Beneficiary” therein includes any successor by
operation of law of the named Beneficiary, but which Letter of Credit does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to such Issuer, evidencing the
appointment of such successor Beneficiary; provided that the foregoing
indemnification obligations shall be subject to the limitations set forth in the
second parenthetical of Section 9.6(b); provided further that the Borrowers may
have a claim against an Issuer, and an Issuer may be liable to a Borrower, to
the extent, but only to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by

 

31

--------------------------------------------------------------------------------


 

applicable law) suffered by such Borrower caused by (x) the willful misconduct
or gross negligence of any Issuer in determining whether a request presented
under any Letter of Credit issued by such Issuer complied with the terms of such
Letter of Credit or (y) any Issuer’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit.  Nothing in this Section 2.18(i) is
intended to limit the obligations of the Borrowers under any other provision of
this Agreement.

 

(j)                                    Lenders’ Indemnification.  Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify each Issuer and
its Related Parties (to the extent not reimbursed by the Borrowers) against any
cost, expense (including reasonable counsel fees and charges), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct or such Issuer’s failure to pay under any
Letter of Credit issued by it after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit) that such
indemnitees may suffer or incur in connection with this Section 2.18 or any
action taken or omitted by such indemnitees hereunder.

 

(k)                                 LC Collateral Account.  Each Borrower agrees
that it will establish on the Facility Termination Date (or on such earlier date
as may be required pursuant to Section 8.1), and thereafter maintain so long as
any Letter of Credit issued for the account of such Borrower is outstanding or
any amount is payable to any Issuer or the Lenders in respect of any such Letter
of Credit, a special collateral account pursuant to arrangements satisfactory to
the Administrative Agent (each an “LC Collateral Account”) at the Administrative
Agent’s office at the address specified pursuant to Article XIII, in the name of
such Borrower but under the sole dominion and control of the Administrative
Agent, for the benefit of the Lenders, and in which such Borrower shall have no
interest other than as set forth in Section 8.1.  Each Borrower hereby pledges,
assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the Issuers, a security interest in all of such
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the applicable LC Collateral Account, to secure the prompt
and complete payment and performance of the Obligations of such Borrower.  The
Administrative Agent will invest any funds on deposit from time to time in any
LC Collateral Account in certificates of deposit of JPMCB having a maturity not
exceeding 30 days.  If funds are deposited in an LC Collateral Account pursuant
to Section 2.7.3 or 2.7.4 and the provisions of Section 8.1 are not applicable,
then the Administrative Agent shall release from the LC Collateral Account to
the applicable Borrower, upon the expiration or termination of, or any reduction
in the amount available under, any applicable Letter of Credit, an amount equal
to the excess (if any) of all funds in such LC Collateral Account over the LC
Exposure with respect to such Borrower.

 

(l)                                     Rights as a Lender.  In its capacity as
a Lender, each Issuer shall have the same rights and obligations as any other
Lender (other than the Swingline Lender in its capacity as such).

 

2.19.                     Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time until the Facility Termination Date, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate

 

32

--------------------------------------------------------------------------------


 

principal amount of outstanding Swingline Loans exceeding the Dollar Amount of
$75,000,000 or (ii) the sum of the Aggregate Outstanding Credit Exposures
exceeding the Aggregate Commitment; provided that the Swingline Lender shall not
be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
facsimile), not later than 2:00 p.m., Local Time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the general deposit account of the Borrower with the Swingline Lender by
3:00 p.m., Local Time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., Local Time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Pro Rata Share of such Swingline Loan or Loans.  Each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the Swingline Lender, such Lender’s
Pro Rata Share of such Swingline Loan or Loans.  Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.10 with respect to Loans made by such Lender (and Section 2.10 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of

 

33

--------------------------------------------------------------------------------


 

participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

2.20.                     Lending Installations.  Each Lender will book its
Loans at the appropriate Lending Installation listed on its Administrative
Questionnaire or such other Lending Installation designated by such Lender in
accordance with the final sentence of this Section 2.20.  All terms of this
Agreement shall apply to any such Lending Installation and the Loans issued
hereunder shall be deemed held by each Lender for the benefit of any such
Lending Installation.  Each Lender may, by written notice to the Administrative
Agent and the Company in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account Loan payments are to be made.

 

2.21.                     Non-Receipt of Funds by the Administrative Agent. 
Unless a Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (a) in the case of a Lender, the proceeds of a Loan or
(b) in the case of a Borrower, a payment of principal, interest or fees to the
Administrative Agent for the account of the Lenders, that it does not intend to
make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or such Borrower, as the case may be, has not
in fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Borrower, the interest rate applicable to the relevant Loan; or
(ii) in the case of payment by a Lender, (x) for the first three Business Days
after demand, (I) if such payment is denominated in Dollars, the Federal Funds
Effective Rate, (II) if such payment is denominated in Euros or British Pounds
Sterling, the applicable Eurocurrency Reference Rate, or (III) if such payment
is denominated in any other currency, the rate determined by the Administrative
Agent to be its costs of funds for such currency (including overdraft charges
levied by any relevant correspondent bank and any other taxes, levies, imposts,
deductions, charges or withholdings imposed upon, or charged to, the
Administrative Agent in connection with obtaining such currency), and
(y) thereafter (in each case), the interest rate applicable to the relevant
Loan.

 

2.22.                     Market Disruption.  Notwithstanding the satisfaction
of all conditions referred to in Article II and Article IV with respect to any
Advance in any Agreed Currency other than Dollars, if there shall occur on or
prior to the date of such Advance any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent or the Required Lenders make it impracticable for the Eurocurrency Loans
comprising such Advance to be denominated in the Agreed Currency specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, subject to satisfaction of all
applicable conditions in Article IV, be made on such Borrowing Date in Dollars,
in an

 

34

--------------------------------------------------------------------------------


 

aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Borrowing Notice or Conversion/Continuation
Notice, as the case may be, as Floating Rate Loans, unless the applicable
Borrower notifies the Administrative Agent at least one Business Day before such
date that (i) it elects not to borrow on such date or (ii) it elects to borrow
on such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Administrative Agent and
the Required Lenders be practicable and in an aggregate principal amount
approximately equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice or Conversion/Continuation Notice, as
the case may be.

 

2.23.                     Judgment Currency.  If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from a Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main Chicago office on the Business Day preceding that on
which final, non-appealable judgment is given.  The obligations of the Borrowers
in respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrowers jointly and severally agree, to the
fullest extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

 

2.24.                     Borrowing Subsidiaries; Company as agent for Borrowing
Subsidiaries.

 

(a)                                 The Company may designate any Subsidiary as
a Borrowing Subsidiary; provided that (i) the Company shall give the
Administrative Agent (which shall promptly notify each Lender) not less than 10
days’ notice of such proposed designation of a Borrowing Subsidiary, (ii) no
Subsidiary may become a Borrowing Subsidiary without the written consent (not to
be unreasonably withheld) of the Administrative Agent (which consent, if
granted, may limit (which limit may from time to time be modified by the
Administrative Agent at the request of the Company) the portion of the Aggregate
Commitment that will be made available to, or place other conditions on Loans
to, such Borrowing Subsidiary) and (iii) if any Lender determines in good faith
and notifies the Administrative Agent that lending to such proposed Borrowing
Subsidiary would be illegal, impossible or impractical for such Lender or would
result in costs or

 

35

--------------------------------------------------------------------------------


 

expenses for which such Lender would not be indemnified by the proposed
Borrowing Subsidiary or the Company pursuant hereto, or the Company determines
in good faith and notifies the Administrative Agent that Loans to such proposed
Borrowing Subsidiary by any Lender would result in payments pursuant to
Section 3.1 or 3.4 that are materially in excess of the payments that would be
made to the other Lenders pursuant to such Sections, then (x) the applicable
Lender shall have no obligation to (and at the Company’s request will not) make
Loans to such Borrowing Subsidiary and (y) the applicable Borrowing Subsidiary
Agreement shall specify which Lenders are to be BSub Lenders with respect to
such Borrowing Subsidiary and the amount of the applicable BSub Commitments of
such Lenders (which, absent agreement to the contrary among the Company, the
applicable BSub Lenders and the Administrative Agent, shall be equal to the
percentage that the amount of such BSub Lenders’ Commitments is of the aggregate
amount of the Commitments of all Lenders that will be BSub Lenders with respect
to such Borrowing Subsidiary).  Subject to the foregoing, upon delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement signed by the Company
and the proposed Borrowing Subsidiary, and the Administrative Agent’s consent
thereto (not to be unreasonably withheld), the applicable Subsidiary shall
become a Borrowing Subsidiary and a party to this Agreement.

 

(b)                                 Any Borrowing Subsidiary shall cease to be a
Borrowing Subsidiary hereunder if such Borrowing Subsidiary and the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination in the form of Exhibit D-2; provided that at such time no
Loans or Letters of Credit (other than any Letter of Credit that is
collateralized on terms satisfactory to the applicable Issuer with cash or a
standby letter of credit in form and substance (and, if applicable, from a
financial institution) acceptable to the applicable Issuer in its sole
discretion) made to or issued for the account of, such Borrowing Subsidiary are
then outstanding and all principal and interest on all Loans, and all
outstanding reimbursement obligations with respect to Letters of Credit payable
by such Borrowing Subsidiary have been paid in full.

 

(c)                                  Each Borrowing Subsidiary hereby
irrevocably appoints and authorizes the Company to take such action and deliver
and receive notices hereunder as agent on its behalf and to exercise such powers
under this Agreement as are delegated to it by the terms hereof, together with
all such powers as are reasonably incidental thereto.  In furtherance of and not
in limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

(d)                                 Notwithstanding the requirements of
Section 2.24(a) above, the parties agree that upon the Effective Date the
Existing Borrowing Subsidiaries shall be Borrowing Subsidiaries hereunder in
accordance with the terms of their respective Amended and Restated Borrowing
Subsidiary Agreements delivered pursuant to Section 4.1(g).

 

36

--------------------------------------------------------------------------------


 

2.25.                     Effect of Participation Funding Notice.

 

(a)                                 Each Lender that is not a BSub Lender with
respect to any Borrowing Subsidiary agrees that it shall at all times have a
participation in and acknowledges that it is irrevocably and unconditionally
obligated, upon receipt of notice that the Administrative Agent has received a
Participation Funding Notice, to fund (or to cause an Affiliate to fund) its
participation in, (i) its Pro Rata Share of all Loans to such Borrowing
Subsidiary.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender of its receipt of a Participation Funding Notice.  Promptly
upon receipt of such Participation Funding Notice, (i) each Lender that is not a
BSub Lender with respect to any Borrowing Subsidiary shall (or shall cause an
Affiliate to) make available to the Administrative Agent for the account of the
BSub Lenders with respect to such Borrowing Subsidiary an amount in each
applicable currency and in immediately available funds equal to its Pro Rata
Share of all outstanding Loans to such Borrowing Subsidiary.  If any Lender so
notified fails to make available to the Administrative Agent for the account of
the applicable other Lenders the full amount of such Lender’s participations in
all applicable Loans by 12:00 noon, Local Time, on the Business Day following
its receipt of such notice from the Administrative Agent (or two Business Days
following receipt of such notice if such notice is received after 12:00 noon,
Local Time, on any Business Day), then interest shall accrue on such Lender’s
obligation to fund such participations, from the date such obligation became due
to the date such Lender pays such obligations in full, at a rate per annum equal
to the Federal Funds Rate in effect from time to time (or a comparable rate
determined by the Administrative Agent to be appropriate for the applicable
currency) plus, beginning three Business Days after such amount was due, 2%. 
The Administrative Agent shall promptly distribute to each Lender an amount
equal to its applicable share of the amount received from any other Lender to
fund its participation in the Loans of such Lender together with its applicable
share of any interest received from such other Lender pursuant to the previous
sentence, in the same funds as those received by the Administrative Agent.

 

(c)                                  From and after the date on which the
Administrative Agent has received a Participation Funding Notice, all funds
received by the Administrative Agent in payment of any Loan and interest thereon
shall be distributed by the Administrative Agent, in the same funds as those
received by the Administrative Agent, to all Lenders in accordance with their
respective Pro Rata Shares (i.e., giving effect to the funding of participations
pursuant to this Section 2.25), except that any such funds otherwise payable to
any Lender that has not funded its participations as provided herein shall be
distributed ratably to the other Lenders until such participations have been
funded.

 

(d)                                 Each Lender’s obligation to purchase
participation interests in Loans pursuant to this Section 2.25 shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Administrative Agent, any other Lender,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Unmatured Default, (iii) any adverse change in
the condition (financial or otherwise) of any Borrower or any other Person,
(iv) any breach of this Agreement by any Borrower or any other Lender, (v) any
inability of any Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement on the date upon which any participation

 

37

--------------------------------------------------------------------------------


 

interest in any Loan is to be purchased or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

 

2.26.                     Funding of Participations in Dollars.  Any Lender may
fund its purchase of a participation in any Letter of Credit denominated in any
currency other than Dollars, by delivering to the Administrative Agent on the
date such participation is to be funded an amount in Dollars equal to the sum of
(a) the amount necessary for the Administrative Agent to purchase on such date
in accordance with its customary procedures an amount in the applicable currency
sufficient to fund such Lender’s required participation payment plus (b) the
reasonable and customary costs, fees and expenses of the Administrative Agent in
making such purchase.

 

2.27.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement or any other Loan Document to the contrary, if any Lender becomes
a Defaulting Lender, then the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.5.1;

 

(b)                                 the Commitment and Outstanding Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 8.2), provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and LC Exposure shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Pro Rata Shares but only to the extent
(x) the sum of all non-Defaulting Lenders’ Outstanding Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the respective Credit
Extensions of each non-Defaulting Lender do not, after giving effect to such
reallocation, exceed such non-Defaulting Lender’s Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swingline Exposure and (y) second, cash collateralize for the benefit of
the applicable Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.18(k) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.18(d) with respect to such

 

38

--------------------------------------------------------------------------------


 

Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.18(d) shall be adjusted in accordance with
such non-Defaulting Lenders’ Pro Rata Share; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither cash collateralized nor reallocated pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuer or any other Lender hereunder, all facility fees that otherwise would
have been payable to such Defaulting Lender (solely with respect to the portion
of such Defaulting Lender’s Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.18(d) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuer until
such LC Exposure is cash collateralized and/or reallocated; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuers shall not be required to issue, extend the expiry of or increase
the amount of any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Swingline Exposure and LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.27(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.27(c)(i) (and such
Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the Third Restatement Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuer has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuers shall not be
required to issue, amend to extend the expiry of or increase the amount of any
Letter of Credit, unless the Swingline Lender or the Issuers, as the case may
be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuers, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuer each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share.

 

39

--------------------------------------------------------------------------------


 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurocurrency Rate) or any Issuer;

 

(ii)                                  impose on any Lender or any Issuer or the
London interbank market any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                               subject any Recipient to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (c) and (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, such Issuer or such other Recipient of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, such Issuer or such other Recipient hereunder
(whether of principal, interest or otherwise), then the Company will pay (or
cause the applicable Borrower to pay) to such Lender, such Issuer or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuer or such other Recipient, as the case may be,
for such additional costs incurred or reduction suffered, so long as such
Lender’s, Issuer’s or other Recipient’s demand for such payment is substantially
consistent with demands made by such Person with similarly situated customers of
such Person under agreements having provisions similar to this
Section 3.1(a) and is accompanied by a certificate complying with
Section 3.1(c).

 

(b)                                 If any Lender or any Issuer determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuer’s
capital or on the capital of such Lender’s or such Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuer, to a level below that which such Lender or such Issuer or such
Lender’s or such Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuer’s policies
and the policies of such Lender’s or such Issuer’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
(or cause the applicable Borrower to pay) to such Lender or such Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuer or such Lender’s or

 

40

--------------------------------------------------------------------------------


 

such Issuer’s holding company for any such reduction suffered, so long as such
Lender’s or Issuer’s demand is substantially consistent with demands made by
such Person with similarly situated customers of such Person under agreements
having provisions similar to this Section 3.1(b) and is accompanied by a
certificate complying with Section 3.1(c).

 

(c)                                  A certificate of a Lender or an Issuer
setting forth a reasonably detailed calculation of the amount or amounts
necessary to compensate such Lender or such Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Company and shall be conclusive absent demonstrable error.  The
Company shall pay (or cause the applicable Borrower to pay) such Lender or such
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuer’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuer pursuant to this Section for any increased costs, reductions
or other amounts incurred or made more than 90 days prior to the date that such
Lender or such Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs, reductions or other amounts and of such
Lender’s or such Issuer’s claim for compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs, reductions or
other amounts is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3.2.                            Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurocurrency Loans at a suitable
Lending Installation would violate any applicable law, rule, regulation, or
directive, whether or not having the force of law, or if the Required Lenders
determine that (i) deposits of a type, currency and maturity appropriate to
match fund Eurocurrency Advances are not available or (ii) the interest rate
applicable to Eurocurrency Advances does not accurately reflect the cost of
making or maintaining Eurocurrency Advances, then the Administrative Agent shall
suspend the availability of Eurocurrency Advances and require any affected
Eurocurrency Advances to be repaid or, in the case of Advances to the Company,
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.3.  The Administrative Agent
agrees to provide prompt written notice to the Company at such time as the
circumstances underlying any notice delivered to the Borrower pursuant to the
immediately preceding sentence cease to exist, and, upon such circumstances
ceasing to exist, the suspension of the availability of Eurocurrency Advances
shall terminate.

 

3.3.                            Funding Indemnification.  If any payment of a
Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurocurrency Advance is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, the
Borrowers will jointly and severally indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

 

41

--------------------------------------------------------------------------------


 

3.4.                            Taxes.

 

(a)                                 Withholding of Taxes; Gross-Up.  Each
payment by or on account of any Borrower under any Loan Document shall be made
without withholding for any Taxes, unless such withholding is required by any
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Taxes are Indemnified Taxes, then
the amount payable by such Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Recipient receives the amount it
would have received had no such withholding been made.

 

(b)                                 Payment of Other Taxes by Borrower.  Each
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law (or at the option of the Administrative Agent
timely reimburse the Administrative Agent for the payment of any Other Taxes).

 

(c)                                  Evidence of Payments. As soon as
practicable after any payment of Indemnified Taxes by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrowers shall jointly and severally indemnify each Recipient for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The indemnity under this
Section 3.4(d) shall be paid within 10 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for and
computation of the indemnification claim.  Such certificate shall be conclusive
of the amount so paid or payable absent demonstrable error.  Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting or expanding the obligation of the Borrowers to do so)
attributable to such Lender (including any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.1(c) relating to the
maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity

 

42

--------------------------------------------------------------------------------


 

under this Section 3.4(e) shall be paid within 10 days after the Administrative
Agent delivers to the applicable Lender a certificate stating the amount of
Taxes so paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
backup withholding or information reporting requirements.  In the case of a
Lender receiving payments hereunder from a UK Borrower, such Lender will be
deemed to have complied with the preceding two sentences where it has, on or
before the Third Restatement Date (or in the case of a Lender that becomes a
party to this Agreement after the Third Restatement Date, on or before the date
that Lender becomes a party hereto) provided to the Company or the
Administrative Agent its scheme reference number under the HMRC DT Treaty
Passport Scheme and its jurisdiction of tax residence as an indication that it
wishes such scheme to apply to this Agreement.  Where a Lender provides such
indication, any UK Borrower to whom that Lender is making available Loans, shall
make a Borrower DTTP Filing in respect of such Lender within 30 days of the
Third Restatement Date (or the date such Lender became a party to this
Agreement, if later).  Each UK Borrower shall, promptly on making any Borrower
DTTP Filing, deliver a copy of such Borrower DTTP Filing to the Administrative
Agent for delivery to the relevant Lender. Each Lender shall notify the Company
and Administrative Agent if it determines in its sole discretion that it is
ceases to be entitled to claim the benefits of an income tax treaty to which the
United Kingdom is a party with respect to payments made by any U.K. Borrower
hereunder.  Notwithstanding anything to the contrary in the preceding sentences
of this paragraph, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.4(f)(ii)(A) through (E) below and Section 3.4(f)(iii) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.  Upon the reasonable request of the Company or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 3.4(f).  If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly upon request from
the Company or the Administrative Agent (other than in the case of inaccuracy,
in which case, immediately upon such Lender becoming aware of the inaccuracy)
notify the

 

43

--------------------------------------------------------------------------------


 

Company and the Administrative Agent in writing of such expiration, obsolescence
or inaccuracy and update the form or certification if it is legally eligible to
do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if any Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to the Company and
the Administrative Agent (in such number of copies reasonably requested by the
Company and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)                               in the case of a Lender that is other than a
Non-U.S. Lender, IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under this Agreement constitute income that is effectively connected
with the conduct of a trade or business in the United States by such Lender (or,
in the event that such Lender is a Disregarded Entity, by the owner of such
Lender), IRS Form W-8ECI;

 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender (or, in the
event that such Lender is a Disregarded Entity, the owner of such Lender) is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)                                in the case of a Non-U.S. Lender (or, in the
event that the Non-U.S. Lender is a Disregarded Entity, the owner of such
Non-U.S. Lender) that (for U.S. federal income Tax purposes) is not the
beneficial owner of payments made under a Loan Document (including a partnership
or a participating Lender) (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a

 

44

--------------------------------------------------------------------------------


 

partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Company
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this
Section 3.4(f)(iii) (but, for the avoidance of doubt, not for the purposes of
the definition of “Excluded Taxes”), “FATCA” shall include any amendments made
to FATCA after the Third Restatement Date, whether or not such amendments are
included in the definition set forth in Article I.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.4 (including additional amounts paid pursuant to this Section 3.4), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 3.4(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 3.4(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the Tax subject to indemnification
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section 3.4(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the indemnifying party or any other Person.

 

45

--------------------------------------------------------------------------------


 

(h)                                 Survival.  Each party’s obligations under
this Section 3.4 shall survive any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments, the termination of this
Agreement and the repayment, satisfaction or discharge of all other obligations
under any Loan Document.

 

(i)                                     Issuers.  For purposes of
Section 3.4(e) and (f), the term “Lender” includes any Issuer.

 

3.5.                            Lender Statements; Survival of Indemnity.  To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Contemporaneously with any demand for payment thereunder, each Lender
and each Issuer shall deliver a written statement to the Company (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.3
or 3.4.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender or such Issuer determined such amount and
shall be final, conclusive and binding on the Borrowers in the absence of
demonstrable error.  Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though the applicable
Lender funded its Eurocurrency Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender or any Issuer shall be payable within ten
(10) days after demand and receipt by the Company of such written statement. 
The obligations of the Borrowers under Sections 3.1, 3.3 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.

 

3.6.                            Replacement of Lenders.  If (i) any Lender
requests compensation under Section 3.1 or invokes Section 3.2, (ii) the Company
is required to pay any additional amount pursuant to Section 3.3 or 3.4, or
(iii) any Lender shall become a Defaulting Lender or (iv) any Lender shall
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.1), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.3 or
3.4, such assignment will result in a reduction in such compensation or
payments.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.1.                            Effectiveness.  This Agreement shall become
effective on the date (the “Effective Date”) on which (i) the Company has
furnished to the Administrative Agent each of the following documents and
(ii) each of the following events shall have occurred, as applicable:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of the Company, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of formation, as well as
any other information requested by the Administrative Agent or any Lender and
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)                                 Copies, certified by the Secretary or an
Assistant Secretary of the Company, of its by-laws and of the resolutions of its
board of directors and of necessary resolutions or actions of any other body
authorizing the Company’s execution of the Loan Documents to which the Company
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary or an Assistant Secretary of the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers executing one or
more of the Loan Documents delivered in connection with the Effective Date, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company.

 

(d)                                 A certificate, signed by the chief financial
officer, controller or chief accounting officer of the Company, stating that on
the Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article V
are true and correct.

 

(e)                                  A written opinion of Foley & Lardner LLP,
counsel to the Company, addressed to the Administrative Agent and the Lenders
and in form and in substance reasonably acceptable to the Administrative Agent.

 

(f)                                   Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by the Company of, and the performance by the
Company of its obligations under, each Loan Document to which it is a party.

 

(g)                                  An Amended and Restated Borrowing
Subsidiary Agreement, in substantially the form of Exhibit C, duly executed by
each Existing Borrowing Subsidiary.

 

(h)                                 All principal, interest, fees and other
amounts owing by the Company and any Subsidiary Borrowers under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full.

 

47

--------------------------------------------------------------------------------


 

(i)                                     All requisite consents of the “Lenders”
under the Existing Credit Agreement to the amendment and restatement of the
Existing Credit Agreement shall have been obtained on terms reasonably
satisfactory to the Administrative Agent.

 

(j)                                    The Lenders, the Administrative Agent and
the Lead Arrangers shall have received all fees required to be paid by the
Company on or before the Effective Date and all reasonable out-of-pocket
expenses required to be paid by the Company on or before the Effective Date for
which invoices have been presented to the Company reasonably in advance of the
Effective Date.

 

(k)                                 The Lenders shall have received
(i) reasonably satisfactory audited consolidated financial statements of the
Company for the two most recently ended fiscal years as to which such financial
statements are available and (ii) reasonably satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are publicly
available as of the Effective Date.

 

(l)                                     The Borrowers shall have duly executed
and delivered to the Administrative Agent Promissory Notes payable to each
Lender which has requested a Promissory Note in the amount of its respective
Commitment.

 

(m)                             Such other documents as the Administrative Agent
or any Lender or its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuers to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.2) at or prior to 2:00 p.m., New York City time, on August 30, 2013. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

 

4.2.                            Each Credit Extension.  The Lenders and Issuers
shall not be required to make any Credit Extension unless the conditions set
forth in Section 4.1 have been satisfied and on the applicable Borrowing Date or
issuance date:

 

(a)                                 There exists no Default or Unmatured Default
at the time of or immediately after giving effect to such Credit Extension.

 

(b)                                 The representations and warranties contained
in Article V (other than the representations and warranties in Sections 5.4 and
5.5) are true and correct as of such Borrowing Date or issuance date in all
material respects except (i) in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects and (ii) to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

48

--------------------------------------------------------------------------------


 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied on
and as of the date of such Borrowing Notice or request for the issuance or
Modification of a Letter of Credit.

 

4.3.                            Initial Loans to a Borrowing Subsidiary.  The
Lenders shall not be required to make Loans to any Borrowing Subsidiary unless
(i) the conditions precedent set forth in Sections 4.1 and 4.2 have been
satisfied and (ii) such Borrowing Subsidiary has furnished to the Administrative
Agent:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of such Borrowing Subsidiary,
together with all amendments, and (to the extent applicable) a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation, as well as any other information requested by the
Administrative Agent or any Lender and required by Section 326 of the USA
Patriot Act or necessary for the Administrative Agent or any Lender to verify
the identity of such Borrowing Subsidiary as required by Section 326 of the USA
Patriot Act.

 

(b)                                 Copies, certified by the Secretary,
Assistant Secretary or another authorized representative of such Borrowing
Subsidiary, of its by-laws (or similar governing document) and of the
resolutions of its board of directors (or similar governing body) and of
necessary resolutions or actions of any other body authorizing such Borrowing
Subsidiary’s execution of the Loan Documents to which such Borrowing Subsidiary
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary, Assistant Secretary or other authorized representative of such
Borrowing Subsidiary, which shall identify by name and title and bear the
signatures of the officers, directors or other representatives of such Borrowing
Subsidiary executing one or more of the Loan Documents to which such Borrowing
Subsidiary is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Borrowing Subsidiary.

 

(d)                                 A written opinion of U.S. counsel (and if
requested by the Administrative Agent, applicable foreign counsel) to such
Borrowing Subsidiary, addressed to the Administrative Agent and the Lenders,
which counsel shall be reasonably acceptable to the Administrative Agent and
which opinion shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

(e)                                  Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by such Borrowing Subsidiary of, and the
performance by such Borrowing Subsidiary of its obligations under, the Loan
Documents to which it is a party.

 

(f)                                   Such other documents as any Lender or its
counsel may have reasonably requested.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company and, to the extent applicable, the other Borrowers represent and
warrant to the Lenders that:

 

5.1.                            Corporate Existence and Power.  Each of the
Company and each Material Subsidiary is duly organized, validly existing, and in
good standing (or the equivalent), under the laws of the jurisdiction of its
formation, has all corporate or other entity power and authority to carry on its
business as now being conducted and to own its properties and is duly licensed
or qualified and in good standing (or the equivalent) in each other jurisdiction
in which the failure to be so qualified or in good standing (or the equivalent)
would reasonably be expected to have a Material Adverse Effect.

 

5.2.                            Corporate Authorization.  The execution,
delivery and performance by each Borrower of any Loan Document to which such
Borrower is a party are within such Borrower’s corporate or other entity power,
have been duly authorized by all necessary corporate or other entity action and
will not contravene, or constitute a default under, any provision of applicable
law or regulation or of the certificate or articles of incorporation (or similar
formation document) or by-laws (or similar governing document) of such Borrower
or of any judgment, order, decree, agreement or instrument binding on such
Borrower or result in the creation of any Lien upon any of its property or
assets (other than any Lien created pursuant to the Loan Documents).

 

5.3.                            Binding Effect.  This Agreement constitutes, and
the other Loan Documents to which any Borrower is party when duly executed on
behalf of such Borrower and delivered in accordance with this Agreement will
constitute, the valid and binding obligations of such Borrower, enforceable
against such Borrower in accordance with their respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, receivership, moratorium
or similar laws of general applicability relating to or limiting creditors’
rights generally or by general equity principles.

 

5.4.                            Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Company and its Consolidated Subsidiaries as at December 31, 2012 and the
related consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the fiscal year then ended, certified by
PriceWaterhouseCoopers, LLP, certified public accountants, and set forth in the
Company’s 2012 Form 10-K, a copy of which has been delivered to each of the
Lenders, fairly present, in all material respects, in conformity with GAAP, the
consolidated financial position of the Company and its Consolidated Subsidiaries
at such date and the consolidated results of operations for such fiscal year.

 

(b)                                 The unaudited consolidated balance sheet of
the Company and its Consolidated Subsidiaries as at March 31, 2013 and June 30,
2013 and the related consolidated statements of income and cash flows of the
Company and its Consolidated Subsidiaries for the periods then ended, certified
by the chief financial officer or chief accounting officer of the Company and
set forth in the Company’s applicable Forms 10-Q, a copy of which has been
delivered to each of

 

50

--------------------------------------------------------------------------------


 

the Lenders, fairly present in all material respects, in conformity with GAAP,
the consolidated financial position of the Company and its Consolidated
Subsidiaries at such dates and the consolidated results of operations for such
fiscal quarters, subject to the absence of footnotes and to normal year end
adjustments.

 

(c)                                  No material adverse change has occurred in
the financial position, results of operations or business of the Company and its
Consolidated Subsidiaries taken as a whole since December 31, 2012.

 

5.5.                            Litigation.  There are no actions, suits or
proceedings pending against or, to the knowledge of the Company, threatened
against the Company or any Subsidiary in any court or before or by any
governmental department, agency or instrumentality, which have a reasonable
likelihood of adverse determination, and such adverse determination could
reasonably be expected to have a Material Adverse Effect.

 

5.6.                            Taxes.  The Company and each of its Subsidiaries
has filed (or has obtained extensions of the time by which it is required to
file) all United States federal income tax returns and all other material tax
returns required to be filed by it and has paid all Taxes shown due on the
returns so filed as well as all other Taxes, assessments and governmental
charges which have become due, except (a) such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided,
(b) Taxes which are not overdue by more than thirty (30) days and (c) other
Taxes that do not at any time exceed $5,000,000 in the aggregate.

 

5.7.                            Governmental and other Approvals.  No approval,
consent or authorization of or filing or registration with any Governmental
Authority or body is necessary for the execution, delivery or performance by any
Borrower of this Agreement or the other Loan Documents to which such Borrower is
a party or for the performance by such Borrower of any of the terms or
conditions hereof or thereof, except for such approvals, consents or
authorizations (copies of which have been delivered to the Lenders) as have been
obtained and are in full force and effect, any filing or registration that may
be necessary to perfect any Lien created pursuant to any Loan Document and any
informational filing with the Securities and Exchange Commission.

 

5.8.                            Compliance with ERISA.  Each member of the
Controlled Group has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Code, and has not
incurred liabilities which are due and payable to the PBGC or a Plan under the
Code or Title IV of ERISA, other than failures to fund or comply or the
incurrence of liabilities to the PBGC or any Plan that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.9.                            Environmental Matters.  In the ordinary course
of its business, the Company conducts an ongoing review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs.  On the basis of such review, the Company has reasonably
concluded that such associated liabilities and costs, including the costs of
compliance with Environmental Laws, are unlikely to have a Material Adverse
Effect.

 

51

--------------------------------------------------------------------------------


 

5.10.                     Investment Company Act.  Neither the Company nor any
Subsidiary is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

5.11.                     Regulation U.  No Borrower is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock.

 

5.12.                     Accuracy of Disclosure.  All written information
(other than projections, estimates, budgets, forward-looking statements or
general market data) heretofore or contemporaneously herewith furnished by the
Company or any Subsidiary to the Administrative Agent or any Lender about the
Company and its Subsidiaries for purposes of or in connection with this
Agreement and the transactions contemplated hereby is, and all written
information (other than projections, estimates, budgets, forward-looking
statements or general market data) hereafter furnished by or on behalf of the
Company or any Subsidiary to the Administrative Agent or any Lender pursuant
hereto or in connection herewith will be, when taken as a whole, true and
accurate in every material respect on the date as of which such written
information is dated or certified, and none of such written information is or
will be incomplete by omitting to state any material fact necessary to make such
information not materially misleading in light of the circumstances under which
made.  With respect to any projections, estimates, budgets, forward-looking
statements or general market data heretofore or contemporaneously herewith
furnished by the Company or any Subsidiary to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement and the transactions
contemplated hereby, the Company hereby confirms that such materials have been
or will be prepared in good faith based upon assumptions believed by senior
management of the Company to be reasonable at the time made.  The Lenders
understand that actual results for the period or periods covered by any such
projections and forecasts will likely differ from projected or forecasted
results.  Any information provided by the Company or a Subsidiary with respect
to any Person or assets acquired or to be acquired by the Company or any
Subsidiary will, for all periods prior to the consummation of the acquisition,
be limited to the knowledge of the Company or the acquiring Subsidiary after due
inquiry.

 

5.13.                     No Burdensome Restrictions.  Neither the Company nor
any Subsidiary is a party to any agreement or instrument or subject to any other
obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

5.14.                     OFAC and Anti-Corruption Laws.

 

(a)                                 The Company and, to the best of its
knowledge, its controlled affiliated companies and their respective directors,
officers, employees, and agents are conducting their business in compliance in
all material respects with Anti-Corruption Laws and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

(b)                                 None of the Company or, to the best of its
knowledge, its controlled affiliated companies or their respective directors,
officers, employees or agents acting or benefiting in any

 

52

--------------------------------------------------------------------------------


 

capacity (other than by virtue of the general benefits arising out of the Credit
Extensions being available to the Borrowers) in connection with the Credit
Extensions:

 

(i)                                     is a Designated Person;

 

(ii)                                  is a Person that is owned or controlled by
a Designated Person;

 

(iii)                               is operating, organized or resident in a
Sanctioned Country; or

 

(iv)                              is (or, except as disclosed in writing to the
Administrative Agent prior to the date hereof, has, to the Company’s knowledge,
within the year preceding the Effective Date) directly or, to the Company’s
knowledge, indirectly engaged in, any dealings or transactions (1) with any
Designated Person, (2) in any Sanctioned Country to the extent that after giving
effect to such dealings or transactions the Company and its Subsidiaries have
more than 5% of their consolidated assets in Sanctioned Countries or derive more
than 5% of their consolidated operating income from investments in, or
transactions with, Designated Persons or Sanctioned Countries, or (3) otherwise
in violation of Sanctions, to the extent that such violation of Sanctions under
this clause (3) could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
COVENANTS

 

For so long as any Commitments remain in effect and/or any Obligations remain
outstanding (other than contingent Obligations that are not due and payable and
any Obligations supported by cash collateral, a standby letter of credit or
other collateral arrangements, in each case on terms and, as applicable, from a
financial institution that are satisfactory to the holder of such Obligations in
its sole discretion), unless the Required Lenders shall otherwise consent in
writing:

 

6.1.                            Financial Statements.  The Company will deliver,
or cause to be delivered, to each of the Lenders:

 

(a)                                 as soon as available and in any event within
120 days after the end of each fiscal year of the Company (or, if earlier, 30
days after the date customarily required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as at the end of such year, and consolidated
statements of income and cash flows of the Company and its Consolidated
Subsidiaries for such year, setting forth in each case in comparative form
corresponding consolidated figures from the preceding fiscal year, all reported
on in a manner acceptable to the Securities and Exchange Commission by
PriceWaterhouseCoopers, LLP or other independent certified public accountants of
nationally recognized standing;

 

(b)                                 as soon as available and in any event within
45 days after the end of each of the first three quarters of each fiscal year of
the Company (or, if earlier, 15 days after the date required to be filed by the
Company with the Securities and Exchange Commission), a consolidated balance
sheet of the Company and its Consolidated Subsidiaries as at the end of

 

53

--------------------------------------------------------------------------------


 

such quarter and the related consolidated statements of income and cash flow of
the Company and its Consolidated Subsidiaries for such quarter and for the
portion of the Company’s fiscal year ended at the end of such quarter setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of the Company’s previous fiscal year, all
certified (subject to normal year-end adjustments and the absence of one or more
footnotes) as to fairness of presentation in all material respects and
compliance with GAAP and consistency (except as otherwise indicated therein) by
the chief financial officer or the chief accounting officer of the Company;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of the chief financial officer or the chief accounting officer of
the Company in substantially the form of Exhibit A (i) setting forth in
reasonable detail the calculations required to establish whether the Company was
in compliance with the requirements of Sections 6.9 and 6.10 on the date of such
financial statements and (ii) stating whether there exists on the date of such
certificate any Default or Unmatured Default and, if any Default or Unmatured
Default exists, setting forth the details thereof and the action which the
Company is taking or proposes to take with respect thereto;

 

(d)                                 forthwith upon the occurrence of any Default
or Unmatured Default of which a senior executive officer of the Company has
knowledge, a certificate of the chief financial officer or the chief accounting
officer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and annual, quarterly or
monthly reports which the Company shall have filed with the Securities and
Exchange Commission;

 

(g)                                  if and when any member of the Controlled
Group (i) receives notice of complete or partial withdrawal liability or
liabilities aggregating in excess of $20,000,000 under Title IV of ERISA, a copy
of such notice; or (ii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of $20,000,000, a copy of
such notice;

 

(h)                                 if at any time the value of all “margin
stock” (as defined in Regulation U) owned by the Company and its Consolidated
Subsidiaries exceeds (or would, following application of the proceeds of an
intended Credit Extension hereunder, exceed) 25% of the value of the total
assets of the Company and its Consolidated Subsidiaries, in each case as
reasonably determined by the Company, prompt notice of such fact and, promptly
upon the request of any Lender thereafter, a duly completed statement of purpose
on Form U-1 for each Lender together with such other information or documents as
each Lender may be required to obtain under Regulation U in connection with this
Agreement; and

 

54

--------------------------------------------------------------------------------


 

(i)                                     from time to time such additional
information regarding the financial position or business of the Company or any
Subsidiary as the Administrative Agent at the request of any Lender may
reasonably request.

 

Documents required to be delivered pursuant to Section 5.4 or Section 6.1(a),
(b), (e), (f) or (g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent (which shall notify each Lender) of
the posting of any such document and, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic mail an
electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

6.2.                            Maintenance of Existence.  Except as permitted
by Section 6.12, (a) the Company will, and will cause each other Borrower to,
preserve and maintain its corporate existence and (b) the Company will cause
each Subsidiary to preserve and maintain its corporate or other entity existence
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.3.                            Books and Records; Maintenance of Properties;
Inspections.

 

(a)                                 The Company will keep, and will cause each
Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the Company to prepare its financial statements in
accordance with GAAP.

 

(b)                                 The Company will, and will cause each
Subsidiary to, keep all of its properties necessary in its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and will permit representatives of the Lenders to inspect such
properties, and to examine and make extracts from the books and records of the
Company or any Subsidiary, during normal business hours and upon reasonable
prior notice, it being understood that, except during the continuance of a
Default, the costs and expenses of the Lenders and their representatives
associated with any such inspection or visitation shall be borne by the Lenders.

 

6.4.                            Compliance with Laws.  The Company will, and
will cause each Subsidiary to, comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental body or regulatory
agency having jurisdiction, a breach of which could reasonably be expected to
have a material adverse effect on the consolidated financial condition or the

 

55

--------------------------------------------------------------------------------


 

business taken as a whole of the Company and its Subsidiaries, except where
contested in good faith and by proper proceedings.

 

6.5.                            Notice of Proceedings; Notice of Default.  The
Company will promptly give notice in writing to the Administrative Agent of all
litigation, arbitral proceedings and regulatory proceedings pending against the
Company or any Subsidiary or the property of the Company or any Subsidiary,
except litigation or proceedings that could not reasonably be expected to
materially and adversely affect the consolidated financial condition or the
business taken as a whole of the Company and its Subsidiaries.

 

6.6.                            Use of Proceeds.  The Company will, and will
cause each other Borrower to, use the proceeds of the applicable Credit
Extensions for general company purposes of the Company and its Subsidiaries
(including non-hostile acquisitions to the extent permitted hereunder and
refinancing Debt under the Existing Credit Agreement).  The Company will not,
and will not permit any other Borrower to, use any part of the proceeds of any
Credit Extension hereunder to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock.  If
requested by any Lender, the Company will, and will cause each Borrowing
Subsidiary to, furnish to any Lender in connection with any Loan hereunder a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U.

 

6.7.                            Payment of Taxes.  The Company will, and will
cause each Subsidiary to, pay and discharge all Taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
Taxes, assessments, charges or levies (a) the payment of which is being
contested in good faith and by proper proceedings and against which it is
maintaining adequate reserves or (b) that do not at any time exceed $5,000,000
in the aggregate.

 

6.8.                            Insurance.  The Company will, and will cause
each Material Subsidiary to, maintain insurance with responsible companies in
such amounts and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Company and its
Material Subsidiaries operate; provided that self-insurance of risks and in
amounts customary in the industry of the Company and its Material Subsidiaries
shall be permitted.

 

6.9.                            Maximum Consolidated Debt to Total Capital
Ratio.  The Company will not permit the ratio of Consolidated Debt to Total
Capital (expressed as a percentage) to exceed 55% at any time.

 

6.10.                     Minimum Consolidated Net Worth.  The Company will not
permit Consolidated Net Worth at any time to be less than $1,550,000,000.

 

6.11.                     Liens.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien securing Debt on any asset now owned
or hereafter acquired by it, except for:

 

(a)                                 Liens existing on the Third Restatement Date
securing Debt or other obligations outstanding on such date;

 

56

--------------------------------------------------------------------------------


 

(b)                                 any Lien existing on any asset of any entity
at the time such entity becomes a Subsidiary and not created in contemplation of
such event;

 

(c)                                  any Lien on any asset (and related
proceeds) securing Debt incurred or assumed for the purpose of financing all or
any part of the cost of acquiring, constructing or improving such asset;
provided that such Lien attaches to such asset concurrently with or within 120
days after the acquisition, construction or improvement thereof;

 

(d)                                 any Lien on any asset of any entity existing
at the time such entity is merged into or consolidated with the Company or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition;

 

(f)                                   any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section to the extent that the amount of such
Debt is not increased (except by an amount equal to any accrued but unpaid
interest, reasonable premiums, costs or expenses incurred in connection
therewith) and is not secured by any additional assets (other than proceeds of
collateral and any after-acquired collateral within the scope of the collateral
granting clause that was in effect prior to such refinancing, extension, renewal
or refunding);

 

(g)                                  any Lien arising pursuant to any order of
attachment, distraint or similar legal process arising in connection with court
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and/or do not secure an aggregate amount in excess of
$5,000,000;

 

(h)                                 Liens upon assets of an SPC granted in
connection with a Permitted Securitization (including customary backup Liens
granted by the transferor in accounts receivable and related rights or assets
transferred to an SPC);

 

(i)                                     Liens for taxes, assessments or other
governmental charges that are not required to be paid pursuant to Section 6.7;

 

(j)                                    Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods, and pledges or deposits in the ordinary course of business securing
inventory purchases from vendors;

 

(k)                                 Liens (other than any Lien imposed under
ERISA) consisting of pledges or deposits in the ordinary course of business
(i) required in connection with workers’ compensation, unemployment insurance
and other social security legislation and (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of

 

57

--------------------------------------------------------------------------------


 

letters of credit or bank guarantees for the benefit of) insurance carriers to
secure obligations with respect to insurance maintained by the Company or any of
its Subsidiaries;

 

(l)                                     Liens on property of the Company or any
Subsidiary securing (i) the non-delinquent performance of bids, trade contracts
(other than for borrowed money), leases or statutory obligations, (ii) surety
bonds (excluding appeal bonds and other bonds posted in connection with court
proceedings or judgments) and (iii) other non-delinquent obligations of a like
nature (including those to secure health, safety and environmental obligations)
in each case incurred in the ordinary course of business;

 

(m)                             Liens securing Capitalized Lease Obligations,
provided that such Capitalized Lease Obligations are otherwise permitted under
this Agreement;

 

(n)                                 Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies as to deposit accounts or other funds maintained with a
creditor depository institution and/or Liens arising in the ordinary course of
business with respect to deposit accounts relating to intercompany cash pooling,
interest set-off and/or sweeping arrangements, provided that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or the applicable Subsidiary in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve System and (ii) such deposit account is not intended by
the Company or any Subsidiary to provide collateral to the depository
institution;

 

(o)                                 Liens created pursuant to any Loan Document;

 

(p)                                 Liens on property of any Foreign Subsidiary
securing Debt of such Foreign Subsidiary that is permitted under Section 6.15;

 

(q)                                 Liens arising out of the conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into by the Company or any of its Subsidiaries in the ordinary course of
business;

 

(r)                                    Liens on deposits made by the Company or
any Subsidiary in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(s)                                   Liens arising in the ordinary course of
business (such as Liens of carriers, warehousemen, mechanics and materialmen and
other similar Liens imposed by law) for sums not overdue or being contested in
good faith by appropriate action and not involving borrowed money, and, in each
case, for which the Company or applicable Subsidiary maintains adequate
reserves;

 

(t)                                    Leases or subleases or licenses or
sublicenses granted to others in the ordinary course of business, easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar Liens not interfering in any material respect with the ordinary conduct
of the business of the Company and its Subsidiaries taken as a whole;

 

58

--------------------------------------------------------------------------------


 

(u)                                 Liens arising in connection with the
defeasance of Debt as contemplated by the definition of Debt; and

 

(v)                                 Any Lien not otherwise permitted by the
foregoing clauses of this Section securing Debt or other obligations if,
immediately after the creation of any such Lien, the aggregate principal amount
of all Debt and other obligations secured by Liens created in reliance upon this
clause (v) (including the maximum amount of Debt permitted to be incurred
pursuant to any credit or similar agreement so secured) would not exceed an
amount equal to 4% of the consolidated assets of the Company and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter end
for which financials statements have been delivered pursuant to Section 6.1 or
are otherwise publicly available prior to the creation of such Lien.

 

Any Lien permitted above on any property may extend to the proceeds of such
property.

 

6.12.                     Consolidations, Mergers and Sales of Assets.  The
Company will not, and will not permit any other Borrower to consolidate or merge
with or into, or acquire substantially all of the assets of, any other Person
unless (a) in the case of a merger or consolidation, the Company (in any merger
or consolidation to which it is a party) or such other Borrower shall
substantially contemporaneously be the ultimate surviving entity, and (b) the
board of directors (or similar governing body) of such other Person shall have
approved such consolidation, merger or acquisition.  Exclusive of (i) sales,
leases or transfers to the Company and its Subsidiaries, (ii) sales, leases (or
subleases), licenses (or sublicenses) or other transfers in the ordinary course
of business and dispositions of used, worn-out, obsolete or surplus assets,
(iii) sales and dispositions of assets and related rights pursuant to a
Permitted Securitization, (iv) the grant of any Lien permitted hereby to the
extent it constitutes a transfer of property, (v) a transfer of assets as a
result of any loss of or damage to or any condemnation or other taking or
involuntary transfer thereof, (vi) the sale, lease or transfer of non-core
assets acquired in connection with any acquisition permitted hereby, the Company
will not permit the sale, lease or other transfer to any other Person in any
fiscal year of the Company of assets of the Company or its Subsidiaries which,
together with all other such assets sold, leased or otherwise transferred during
such fiscal year (in each case, valued at net book value) exceeds 15% of the
consolidated assets of the Company and its Consolidated Subsidiaries as of the
end of the immediately preceding fiscal year of the Company.

 

6.13.                     Transactions with Affiliates.  The Company will not,
and will not permit any Subsidiary to, enter into or permit to exist any
transaction, arrangement or contract with any of its Affiliates (other than the
Company and its wholly-owned Subsidiaries) which is on terms, taken as a whole,
which are less favorable in any material respect than are obtainable from a
Person which is not one of its Affiliates except for:

 

(a)                                 capital contributions and distributions with
respect to the equity interests of the Company or such Affiliate in the ordinary
course of business or any other capital contribution to the Company;

 

(b)                                 any employment or severance agreement and
any amendment thereto entered into by the Company or any of its Affiliates in
the ordinary course of business;

 

59

--------------------------------------------------------------------------------


 

(c)                                  the payment of reasonable directors’ fees
and benefits;

 

(d)                                 the provision of officers’ and directors’
indemnification and insurance in the ordinary course of business to the extent
permitted by applicable law;

 

(e)                                  non-interest bearing (or below-market
interest-bearing) intercompany loans or other advances in the ordinary course of
business and consistent with past practice;

 

(f)                                   the payment of employee salaries, bonuses
and employee benefits in the ordinary course of business;

 

(g)                                  sales or leases of goods to Affiliates in
the ordinary course of business for less than fair market value, but for not
less than cost; or

 

(h)                                 any transaction permitted under Section 6.12
or 6.15.

 

6.14.                     Business.  The Company will not, and will not permit
any Subsidiary to, enter into any material business other than the businesses in
which the Company and its Subsidiaries are engaged on the Third Restatement Date
and reasonable extensions thereof.

 

6.15.                     Subsidiary Indebtedness.  The Company will not permit
its Subsidiaries to create, issue, incur, assume or otherwise become liable for
any Debt (excluding (a) any Debt of a Subsidiary owed to the Company or another
Subsidiary and any Guarantee by a Subsidiary of Debt of the Company, (b) Debt
(and any undrawn commitment therefor) in existence as of the Third Restatement
Date and set forth on Schedule 6.15 and any refinancings, replacements,
extensions or renewals thereof, (c) Debt incurred by any Subsidiary constituting
reimbursement obligations with respect to bankers’ acceptances and letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, or other Debt with respect to
reimbursement type obligations regarding workers’ compensation claims, or
letters of credit in the nature of a security deposit (or similar deposit or
security) given to a lessor under an operating lease of real property under
which such Person is a lessee; provided, however, that upon the drawing of such
bankers’ acceptances and letters of credit or the incurrence of such Debt, such
obligations are reimbursed within 60 days following such drawing or incurrence
or such Debt is otherwise permitted hereunder, (d) Debt arising from agreements
of a Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Debt incurred by any Person acquiring all or any portion of such business,
assets or a subsidiary for the purpose of financing such acquisition,
(e) hedging obligations (excluding hedging obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Debt permitted under this Section 6.15, exchange rate risk or
commodity pricing risk, (f) obligations in respect of customs, stay,
performance, bid, appeal and surety bonds and completion guarantees and other
obligations of a like nature in the ordinary course of business, (g) Debt
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Debt is extinguished within five Business
Days of its incurrence, (h) Debt of any Subsidiaries incurred to finance
insurance premiums in the ordinary course of business, (i) Debt representing
deferred

 

60

--------------------------------------------------------------------------------


 

compensation to employees of any Subsidiary incurred in the ordinary course of
business, (j) cash management and similar obligations and Debt in respect of
netting services, automated clearing house and employee credit card programs, or
similar arrangements in connection with cash management and deposit accounts or
securities accounts, (k) Debt of the Borrowing Subsidiaries incurred pursuant to
this Agreement, (l) Debt of a Person at the time such Person becomes a
Subsidiary that was not incurred in contemplation thereof, and (m) refinancings,
extensions or renewals of any of the foregoing Debt to the extent the principal
amount thereof is not increased (including extensions, renewals or replacements
of Guarantees in respect of such Debt as so refinanced, extended or renewed))
if, immediately after giving effect to such event, the aggregate outstanding
principal amount of all such Debt would exceed an amount equal to 15% of
Consolidated Net Worth as of the end of the most recent fiscal quarter end for
which financials statements have been delivered pursuant to Section 6.1 or are
otherwise publicly available prior to such event.

 

6.16.                     OFAC and Anti-Corruption Laws.

 

(a)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, directly or, to the Company’s
knowledge, indirectly use the proceeds of Credit Extensions hereunder:

 

(i)                                     for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar legislation in other jurisdictions, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  to fund or finance any activities,
business or transaction of or with any Designated Person or in any Sanctioned
Country, or otherwise in violation of Sanctions, as such Sanctions are in effect
from time to time; or

 

(iii)                               in any other manner that will result in
liability to the Administrative Agent or any Lender under any applicable
Sanctions or a breach by the Administrative Agent or any Lenders of any
Sanctions.

 

(b)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, use funds or assets obtained
directly or, to the Company’s knowledge, indirectly from transactions with or
otherwise relating to (i) Designated Persons, or (ii) any Sanctioned Country, to
pay or repay any amount owing to  the Administrative Agent or any Lender under
any Credit Document.

 

(c)                                  The Company shall, and shall ensure that
each of its controlled affiliated companies will:

 

(i)                                     conduct its business in compliance with
Anti-Corruption Laws in all material respects;

 

(ii)                                  maintain policies and procedures designed
to promote and achieve compliance with Anti-Corruption Laws; and

 

61

--------------------------------------------------------------------------------


 

(iii)                               have reasonable controls and safeguards in
place designed to prevent any proceeds of any Credit Extension hereunder from
being used contrary to the representations and undertakings set forth herein.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

(a)                                 Any representation or warranty made or
deemed made by or on behalf of the Company or any of its Subsidiaries to the
Lenders or the Administrative Agent under or pursuant to any Loan Document, or
any certificate, financial statement or schedule delivered to the Lenders or the
Administrative Agent in connection with this Agreement or any other Loan
Document, shall be materially false on the date as of which made, in the case of
any such representation or warranty, or the date as of which the facts therein
set forth are stated or certified, in the case of any such certificate,
financial statement or schedule.

 

(b)                                 Nonpayment of principal of any Loan when
due, nonpayment of any Reimbursement Obligation within one Business Day after
the same becomes due or nonpayment of interest upon any Loan or of any facility
fee or other obligation under any of the Loan Documents within five days after
the same becomes due.

 

(c)                                  The breach by the Company of any of the
terms or provisions of Section 6.1(d), Section 6.2(a) (as to the corporate
existence of the Company), or Sections 6.9 through 6.16 (inclusive).

 

(d)                                 The breach by any Borrower (other than a
breach which constitutes a Default under another Section of this Article VII) of
any of the terms or provisions of this Agreement which is not remedied within 30
days after written notice thereof has been given to the Company by the
Administrative Agent at the request of any Lender.

 

(e)                                  Failure by the Company or any Subsidiary to
(i) pay any Debt (other than the Loans) when due or interest thereon and such
failure shall continue for more than any applicable period of grace with respect
thereto, or (ii) observe or perform any term, covenant or agreement contained in
any agreement or instrument (other than this Agreement or any other Loan
Document) by which it is bound evidencing or securing or relating to any Debt,
if the effect thereof is to permit (or, with the giving of notice or lapse of
time or both, would permit) the holder or holders thereof or of any obligations
issued thereunder or a trustee or trustees acting on behalf of such holder or
holders to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $100,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

(f)                                   The Company, any other Borrower or any
Material Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar

 

62

--------------------------------------------------------------------------------


 

official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing.

 

(g)                                  An involuntary case or other proceeding
shall be commenced against the Company, any other Borrower or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Company, any other Borrower or any Material Subsidiary
under the federal bankruptcy laws as now or hereafter in effect.

 

(h)                                 The Company or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (i) final
judgments or orders for the payment of money in excess of the Materiality
Threshold in the aggregate, or (ii) nonmonetary final judgments or orders which,
individually or in the aggregate, could reasonably be expected to result in
liability in excess of the Materiality Threshold, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.

 

(i)                                     The Company or any other member of the
Controlled Group shall fail to pay when due any amount or amounts aggregating in
excess of the Materiality Threshold which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of the
Materiality Threshold shall be filed under Title IV of ERISA by any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of the Materiality
Threshold or a proceeding shall be instituted by a fiduciary of any Plan against
any member of the Controlled Group to enforce Section 515 of ERISA with respect
to any amount or amounts aggregating in excess of the Materiality Threshold and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan or Plans having aggregated Unfunded Vested
Liabilities in excess of the Materiality Threshold must be terminated.

 

(j)                                    Any Change in Control shall occur.

 

(k)                                 The occurrence of any “default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided.

 

(l)                                     Any Loan Document shall fail to remain
in full force or effect (other than in accordance with its terms) as against the
Company or any other Borrower or any action shall be taken by the Company or any
other Borrower to discontinue or to assert the invalidity or

 

63

--------------------------------------------------------------------------------


 

unenforceability of any Loan Document as against the Company or any other
Borrower, or the Company or any other Borrower shall deny that it has any
further liability under any Loan Document to which it is a party, or shall give
notice to such effect, unless such liability has terminated in accordance with
the terms of such Loan Document.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration.  If any Default described in
Section (f) or (g) of Article VII occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuers to issue Letters of Credit shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, any Lender or any Issuer and
each Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the applicable LC
Collateral Account, equal to the excess of the amount of the LC Exposure with
respect to such Borrower at such time over the amount on deposit in such LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”).  If any other Default occurs,
the Administrative Agent may with the consent, or shall at the request, of the
Required Lenders, (x) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the Issuers to issue
Letters of Credit, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives, and (y) upon notice to the Company and in addition to
the continuing right to demand payment of all amounts payable under this
Agreement, make demand on the Borrowers to pay, and each applicable Borrower
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent in immediately available funds the Collateral Shortfall
Amount for such Borrower, which funds shall be deposited in the applicable LC
Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.

 

8.2.                            Amendments.  Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default or Unmatured Default hereunder;
provided that no such supplemental agreement shall:

 

(a)                                 without the consent of each Lender directly
affected thereby, (i) extend the final maturity of any Loan payable to such
Lender or forgive all or any portion of the principal

 

64

--------------------------------------------------------------------------------


 

amount thereof, or reduce the rate or extend the time of payment of principal,
interest or fees thereon (other than waivers of default interest rates as
provided in Section 2.12), (ii) reduce the amount or extend the payment date
for, the mandatory payments required under Section 2.7.3 or 2.7.4 or
(iii) increase or decrease the amount of or extend the expiry date of the
Commitment of such Lender; and

 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders,
(ii) permit any Borrower to assign its rights or obligations under this
Agreement, (iii) amend this Section 8.2, (iv) release the Company from its
obligations under Article XV of this Agreement (except as to any Borrowing
Subsidiary that ceases to be a Borrower in accordance with this Agreement) or
(v) change Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer or Swingline Lender shall be effective without the written consent of
such Issuer or Swingline Lender, as applicable.  No amendment, modification or
waiver of Section 2.27 shall be effective without the written consent of the
Administrative Agent, the Issuers and the Swingline Lender.  The Administrative
Agent may waive payment of the fee required under Section 12.1(b) without
obtaining the consent of any other party to this Agreement.

 

Notwithstanding the foregoing:  (i) any agreement entered into by the
Administrative Agent, the Borrowers and the new or existing Lenders whose
Commitments have been created or increased in respect of an Incremental Facility
as contemplated by Section 2.5.3 shall be binding on all parties hereto and the
new Lenders to the extent that such agreement is entered into in accordance with
Section 2.5.3, including for the purpose of reflecting any new Lenders, their
new Commitments, any increase in the Commitment of any existing Lender and any
related or conforming matters deemed appropriate by the Administrative Agent and
the Company, and (ii) no amendment or amendment and restatement of this
Agreement which is in all other respects approved by the Lenders in accordance
with this Section 8.2 shall require the consent or approval of any Lender
(A) which immediately after giving effect to such amendment or amendment and
restatement, shall have no Commitment or other obligation to maintain or extend
credit under this Agreement (as so amended or amended and restated), including,
without limitation, any obligation in respect of any drawing under or
participation in any Letter of Credit and (B) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, is paid in full all amounts owing to it hereunder (including,
without limitation principal, interest and fees, but excluding contingent
obligations that are not due and payable any amounts supported by cash
collateral, a standby letter of credit or other collateral arrangements, in each
case on terms and, as applicable, from a financial institution that are
satisfactory to such Lender in its sole discretion).  From and after the
effectiveness of any such amendment or amendment and restatement, any such
Lender shall be deemed to no longer be a “Lender” hereunder or a party hereto;
provided, that any such Lender shall retain the benefit of indemnification and
other provisions hereof which, by the terms hereof would survive a termination
of this Agreement.

 

65

--------------------------------------------------------------------------------


 

8.3.                            Preservation of Rights.  No delay or omission of
the Lenders, the Issuers or the Administrative Agent to exercise any right under
the Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence.  Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the Lenders and the Issuers until the
Obligations have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Survival of Representations.  All
representations and warranties of the Borrowers contained in this Agreement
shall survive the making of the Credit Extensions herein contemplated.

 

9.2.                            Governmental Regulation.  Anything contained in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation, it being understood, however,
that a Lender’s failure to fund a Loan in accordance with this Agreement will
result in such Lender becoming a Defaulting Lender as contemplated by the
definition of such term.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrowers, the Administrative
Agent, the Lenders and the Issuers and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the Lenders and
the Issuers relating to the subject matter thereof other than those contained in
the fee letters described in Section 10.13 which shall survive and remain in
full force and effect during the term of this Agreement.

 

9.5.                            Several Obligations; Benefits of this
Agreement.  The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other (except to
the extent to which the Administrative Agent is authorized to act as such).  The
failure of any Lender to perform any of its obligations hereunder shall not
relieve any other Lender from any of its obligations hereunder.  This Agreement
shall not be construed so as to confer any right or benefit upon any Person
other than the parties to this Agreement and their respective successors and
assigns; provided that the parties hereto expressly agree that each Lead
Arranger shall enjoy the benefits of the provisions of Sections 9.6, 9.9 and
10.8 to the extent

 

66

--------------------------------------------------------------------------------


 

specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.  (a)  The Borrowers
shall jointly and severally reimburse the Administrative Agent and Lead
Arrangers for any reasonable out-of-pocket costs and expenses (including fees,
disbursements and other charges of one (subject to a good faith determination by
an affected party that additional counsel is required for conflicts reasons)
primary counsel and one (subject to a good faith determination by an affected
party that additional counsel is required for conflicts reasons) local counsel
in such relevant jurisdictions engaged by primary counsel) paid or incurred by
the Administrative Agent and Lead Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the
internet), review, amendment, modification, and administration of the Loan
Documents.  The Borrowers also jointly and severally agree to reimburse the
Administrative Agent, JPMorgan, WFS, the Lenders, the Swingline Lender and the
Issuers for any out-of-pocket costs and expenses (including fees, disbursements
and other charges of attorneys for the Administrative Agent, JPMorgan, WFS, the
Lenders, the Swingline Lender and the Issuers) paid or incurred by the
Administrative Agent, JPMorgan, WFS, any Lender, the Swingline Lender or any
Issuer in connection with the collection and enforcement of the Loan Documents.

 

(b)                                 The Borrowers hereby further jointly and
severally agree to indemnify the Administrative Agent, JPMorgan, WFS, each
Lender, the Swingline Lender and each Issuer and their respective Affiliates,
and each of their Related Parties against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all expenses of
litigation or preparation therefor whether or not the Administrative Agent,
JPMorgan, WFS, any Lender, the Swingline Lender, any Issuer or any Affiliate is
a party thereto) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder (except to the extent resulting from
(i) the gross negligence or willful misconduct of the party seeking
indemnification as determined in a final non-appealable judgment by a court of
competent jurisdiction or (ii) disputes among indemnified parties not involving
(A) an act or omission (or alleged act or omission) of the Company or any of its
Affiliates or (B) acts or omissions of an indemnified party in its capacity as
Administrative Agent or Lead Arranger except, with respect to clause (B), to the
extent such acts or omissions are determined in a final non-appealable judgment
by a court of competent jurisdiction to have constituted the gross negligence or
willful misconduct of such indemnified party in such capacity).  The obligations
of the Borrowers under this Section 9.6 (i) shall survive the termination of
this Agreement and (ii) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.

 

9.7.                            Accounting.  Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.  If at any time
any change in GAAP or in the Company’s application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change (subject to

 

67

--------------------------------------------------------------------------------


 

the approval of the Required Lenders); provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP
without giving effect to such change and the Company shall provide to the
Administrative Agent and the Lenders reconciliation statements showing the
difference in such calculation, together with the delivery of quarterly and
annual financial statements required hereunder.  Notwithstanding any provision
of any Loan Document to the contrary, for purposes of this Agreement and each
other Loan Document (other than covenants to deliver financial statements), the
determination of whether a lease constitutes a capital lease or an operating
lease and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense in the lessee’s financial statements shall be determined under
generally accepted accounting principles in the United States as of the Third
Restatement Date, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

 

9.8.                            Severability of Provisions.  Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.9.                            Nonliability of Lenders.  The relationship
hereunder and under the other Loan Documents between the Borrowers on the one
hand and the Lenders, the Issuers and the Administrative Agent on the other hand
shall be solely that of borrowers and lender.  Neither the Administrative Agent,
any Lead Arranger, any Lender nor any Issuer shall have any fiduciary
responsibilities to the Borrowers under this Agreement or any other Loan
Document.  Neither the Administrative Agent, any Lead Arranger, any Lender nor
any Issuer undertakes any responsibility to any Borrower under this Agreement or
any other Loan Document to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations.  Each
Borrower agrees that neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have liability to such Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by such Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought.  Neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have any liability with respect to, and each
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.10.                     Confidentiality.  Each of the Administrative Agent and
each Lender agrees to hold any confidential information which it may receive
from or on behalf of the Company or any Subsidiary pursuant to this Agreement or
any other Loan Document (“Information”) in confidence, except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates (it
being understood that the Administrative Agent and each Lender shall be liable
for the breach by any of their respective Affiliates of any such confidentiality
requirements), (ii) to

 

68

--------------------------------------------------------------------------------


 

legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which such Lender is a party
involving the Company, (vi) to such Lender’s direct or indirect contractual
counterparties in swap agreements or to legal counsel, accountants and other
professional advisors to such counterparties, (vii) permitted by Section 12.2
and (viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.10
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
AFFILIATES, THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

9.11.                     Nonreliance.  Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U) for
the repayment of the Loans provided for herein.

 

9.12.                     Disclosure.  The Borrowers and each Lender hereby
acknowledge and agree that JPMCB and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.13.                     USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrowers that pursuant to requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the USA Patriot Act.

 

69

--------------------------------------------------------------------------------


 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment; Nature of Relationship.  (a)  JPMCB is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents.  The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X. 
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

(b)                                 Each Issuer shall act on behalf of the
Lenders with respect to any Letter of Credit issued by it and the documents
associated therewith.  Each Issuer shall have all of the benefits and
immunities  provided to the Administrative Agent in this Article X with respect
to any acts taken or omissions suffered by such Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent”, as used in this
Article X, included such Issuer with respect to such acts or omissions and  as
additionally provided in this Agreement with respect to such Issuer.

 

10.2.                     Powers.  The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.                     General Immunity.  Neither the Administrative Agent
nor any of its Related Parties shall be liable to any Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

70

--------------------------------------------------------------------------------


 

10.4.                     No Responsibility for Loans, Recitals, etc.  Neither
the Administrative Agent nor any of its Related Parties shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of any Borrower or any guarantor of any
of the Obligations or of any of such Borrower’s or any such guarantor’s
respective Subsidiaries.

 

10.5.                     Action on Instructions of Lenders.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
discretionary action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

10.6.                     Employment of Agents and Counsel.  The Administrative
Agent may execute any of its duties as the Administrative Agent hereunder and
under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.                     Reliance on Documents; Counsel.  The Administrative
Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent.  For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

71

--------------------------------------------------------------------------------


 

10.8.                     Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
accordance with their Pro Rata Shares (i) for any amounts not reimbursed by the
Borrowers for which the Administrative Agent is entitled to reimbursement by the
Borrowers under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(e) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.

 

10.9.                     Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Company referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”.  If the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

10.10.              Rights as a Lender.  If the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the term “Lender” or “Lenders” shall, at any time when the
Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

10.11.              Lender Credit Decision.  Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities.  Each Lender
further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business

 

72

--------------------------------------------------------------------------------


 

and has, independently and without reliance upon the Administrative Agent, any
Lead Arranger, any other Lender or any Issuer and based on the financial
statements prepared by the Company and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Lead Arranger, any other Lender or any Issuer and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Company and its
Affiliates) as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Loan Documents. Except for any notice, report, document or other
information expressly required to be furnished to the Lenders by the
Administrative Agent or any Lead Arranger hereunder, neither the Administrative
Agent nor any Lead Arranger shall have any duty or responsibility (either
initially or on a continuing basis) to provide any Lender with any notice,
report, document, credit information or other information concerning the
affairs, financial condition or business of the Company or any of its Affiliates
that may come into the possession of the Administrative Agent or any Lead
Arranger (whether or not in their respective capacity as Administrative Agent or
a Lead Arranger) or any of their Affiliates.

 

10.12.              Successor Agent.  The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
days after the retiring Administrative Agent gives notice of its intention to
resign.  The Administrative Agent may be removed at any time with or without
cause by written notice received by the Administrative Agent from the Required
Lenders, such removal to be effective on the date specified by the Required
Lenders; provided that the Administrative Agent may not be removed unless the
Administrative Agent (in its individual capacity) and any Affiliate thereof
acting as an Issuer is relieved of all of its duties as an Issuer pursuant to
documentation reasonably satisfactory to such Person on or prior to the date of
such removal.  Upon any such resignation or removal, the Required Lenders shall
have the right to appoint, in consultation with the Company and, so long as no
Default is then continuing, subject to the consent of the Company (such consent
not to be unreasonably withheld or delayed) a successor Administrative Agent on
behalf of the Borrower and the Lenders.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Administrative Agent’s giving notice of its intention to resign,
then the resigning Administrative Agent may appoint, on behalf of the Borrowers
and the Lenders, a successor Administrative Agent.  If the Administrative Agent
has resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder and the Borrowers shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders.  No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment.  Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent, the resigning or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the Loan
Documents.  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, then
the term “Prime Rate” as used in this Agreement shall mean the prime rate, base
rate or other analogous rate of the new Administrative Agent.

 

10.13.              Agent and Arranger Fees.  The Borrowers jointly and
severally agree to pay to the Administrative Agent and the Lead Arrangers, for
their respective accounts, the fees agreed to by the Borrowers, the
Administrative Agent and the Lead Arrangers pursuant to those certain letter
agreements dated July 19, 2013, among the applicable parties or as otherwise
agreed from time to time.

 

10.14.              Delegation to Affiliates.  The Borrowers and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates (it being understood that, notwithstanding
any such delegation, the Administrative Agent shall remain responsible for the
performance of its obligations hereunder).  Any such Affiliate (and such
Affiliate’s Related Parties) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Article IX and this Article X.

 

10.15.              Other Agents.  No Lender identified in this Agreement as the
Syndication Agent, Lead Arranger, Joint Book Runner or a Co-Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.                     Setoff.  In addition to, and without limitation of,
any rights of the Lenders under applicable law, if a Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available, but excluding deposits held in a trustee, fiduciary, agency or
similar capacity or otherwise for the benefit of a third party) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of such Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.  Such Lender will
promptly notify the Company after any such offset; provided that failure to give
such notice shall not give rise to any liability of such Lender or invalidate
such offset.

 

74

--------------------------------------------------------------------------------


 

11.2.                     Sharing of Payments.  (a)  If any Lender shall obtain
any payment or other recovery (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) on account of principal of or
interest on the Loans, the Reimbursement Obligations or participations in
Swingline Loans owed to it by any Borrower in excess of its Pro Rata Share or
BSub Percentage, respectively, of all payments and other recoveries obtained by
all Lenders or the applicable BSub Lenders, as the case may be, on account of
principal of and interest on such Loans, Reimbursement Obligations or
participations in Swingline Loans, then such Lender shall immediately (a) notify
the Administrative Agent and the other applicable Lenders (including the
Swingline Lender) of such fact and (b) purchase such participations in the
Loans, Reimbursement Obligations and participations in Swingline Loans of the
other Lenders to such Borrower as shall be necessary to cause such purchasing
Lender to share the excess payment or other recovery pro rata with such other
Lenders in accordance with their Pro Rata Shares or BSub Percentages, as
applicable; provided that if all or any portion of such excess payment or other
recovery is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other applicable Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered.

 

(b)                                 Each Borrower agrees that any Lender
purchasing a participation from another Lender pursuant to this Section 11.2
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of such Borrower in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 11.2.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuer
that issues any Letter of Credit), except that (i) the Borrowers may not assign
or otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

75

--------------------------------------------------------------------------------


 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Company, provided that (1) no consent of
the Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if a Default has occurred and is continuing, any
other assignee (it being understood that the assigning Lender shall use
reasonable efforts to provide written notice to the Company within five
(5) Business Days of any such assignment without the Company’s consent); (2) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof and (3) it shall be
reasonable for the Company to consider the proposed assignee’s right to require
reimbursement for increased costs pursuant to this Agreement when determining
whether to withhold the Company’s consent to a proposed assignment;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Lender with a Commitment immediately prior
to giving effect to such assignment; and

 

(C)                               the Issuers.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if a
Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee

 

76

--------------------------------------------------------------------------------


 

designates one or more “Credit Contacts” to whom all syndicate-level information
(which may contain material non-public information about the Company and its
Affiliates, the Borrowers and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws; and

 

(E)                                no such assignment shall be made to the
Company or any of the Company’s Subsidiaries or other Affiliates.

 

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.3, 3.4 and 9.6).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and stated interest on) the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuers and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Company,
the Issuers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed

 

77

--------------------------------------------------------------------------------


 

Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.10, 2.18(e),
2.18(j), 2.19(c) or 10.8, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuers or the Swingline Lender, sell
participations to one or more banks or other entities (other than the Company or
any of the Company’s Subsidiaries or other Affiliates) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Administrative Agent, the Issuers and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in Sections 8.2(a) and 8.2(b) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3 and 3.4 (subject to the requirements and limitations therein,
including the requirements under Section 3.4(f) (it being understood that the
documentation required under Section 3.4(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Section 3.6 and Article XI as if it were an assignee under paragraph (b) of this
Section; and (ii) shall not be entitled to receive any greater payment under
Section 3.1 or 3.4, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.1 as though it were a Lender, provided such Participant agrees to
be subject to Section 11.2 as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan

 

78

--------------------------------------------------------------------------------


 

Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
banks, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.2.                     Dissemination of Information.  Each Borrower
authorizes each Lender to disclose to any assignee or Participant, or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.10 of this Agreement.

 

12.3.                     Tax Treatment.  If any interest in any Loan Document
is transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4(f).

 

ARTICLE XIII
NOTICES

 

13.1.                     Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)                                     if to any Borrower, to the Company at
its address or facsimile number set forth on the signature page hereof;

 

(ii)                                  if to the Administrative Agent, at its
address or facsimile number set forth on the signature page hereof;

 

79

--------------------------------------------------------------------------------


 

(iii)                               if to an Issuer, to it at its address or
facsimile number set forth on the signature page hereof or in its Administrative
Questionnaire, as applicable;

 

(iv)                              if to the Swingline Lender, to it at its
address or facsimile number set forth on the signature page hereof; and

 

(v)                                 if to a Lender, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Issuers hereunder may be delivered
or furnished by electronic communication (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
or as otherwise determined by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuer pursuant to
Article II if such Lender or such Issuer, as applicable, has notified the
Administrative Agent and the Company that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or any
Borrower may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Communications, Etc.  Each Borrower agrees
that the Administrative Agent may, but shall not be obligated to, make
Communications (as defined below) available to the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially
similar Electronic System.  Any Electronic System used by the Administrative
Agent is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not

 

80

--------------------------------------------------------------------------------


 

warrant the adequacy of such Electronic Systems and expressly disclaim liability
for errors or omissions in the Communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any of the Borrowers,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of such Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System.  “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of a Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.

 

ARTICLE XIV
COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.                     Counterparts.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in a .pdf or similar file shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

14.2.                     Effect of Restatement.  This Agreement amends,
restates and replaces in its entirety the Existing Agreement.  All rights,
benefits, indebtedness, interest, liabilities and obligations of the parties to
the Existing Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein.  Each
Borrower represents and warrants that as of the Third Restatement Date there are
no claims or offsets against, or defenses or counterclaims to, its obligations
under the Existing Agreement or any of the other agreements, documents or
instruments executed in connection therewith.  To induce the Administrative
Agent, the Issuers and the Lenders to enter into this Agreement, each Borrower
waives any and all such claims, offsets, defenses and counterclaims, whether
known or unknown, arising prior to the Third Restatement Date and relating to
the Existing Agreement.

 

14.3.                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any assignment
and assumption agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.

 

81

--------------------------------------------------------------------------------


 

ARTICLE XV
GUARANTY BY THE COMPANY

 

15.1.                     Guaranty.  The Company hereby absolutely,
unconditionally and irrevocably guarantees the full and punctual payment
(whether at stated maturity, upon acceleration or otherwise) of all obligations
of the Borrowing Subsidiaries under this Agreement, including the principal of
and interest on each Loan to each Borrowing Subsidiary and all obligations
(including payment of costs and expenses as provided for herein) of each
Borrowing Subsidiary under or in connection with any Letter of Credit.  Upon
failure by any Borrowing Subsidiary to pay punctually any such amount, the
Company shall forthwith on demand pay the amount not so paid at the place, in
the currency and in the manner specified in this Agreement.

 

15.2.                     Guaranty Unconditional.  The obligations of the
Company under this Article XV shall be absolute, unconditional and irrevocable
and, without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrowing
Subsidiary under this Agreement or any other Loan Document, by operation of law
or otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement or any other Loan Document (other than any such
modification, amendment or supplement that expressly modifies, amends or
supplements this Article XV);

 

(c)                                  any release, impairment, non perfection or
invalidity of any other guaranty or of any direct or indirect security for any
obligation of any Borrowing Subsidiary under this Agreement or any other Loan
Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of any Borrowing Subsidiary or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrowing
Subsidiary or any Borrowing Subsidiary’s assets or any resulting release or
discharge of any obligation of any Borrowing Subsidiary contained in this
Agreement or any other Loan Document;

 

(e)                                  the existence of any claim, set off or
other right which the Company may have at any time against any Borrowing
Subsidiary, the Administrative Agent, any Lender, any Issuer or any other
Person, whether in connection herewith or any unrelated transaction; provided
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

 

(f)                                   any invalidity or unenforceability
relating to or against any Borrowing Subsidiary for any reason of this Agreement
or any other Loan Document, or any provision of any applicable law or regulation
purporting to prohibit the payment by any Borrowing Subsidiary of the principal
of or interest on any Loan or any other amount payable by such Borrowing
Subsidiary under this Agreement or any other Loan Document; or

 

82

--------------------------------------------------------------------------------


 

(g)                                  any other act or omission to act or delay
of any kind by any Borrowing Subsidiary, the Administrative Agent, any Lender,
any Issuer or any other Person or any other circumstance whatsoever which might,
but for the provisions of this paragraph, constitute a legal or equitable
discharge of the Company’s obligations as guarantor hereunder.

 

15.3.                     Discharge only upon Payment in Full; Reinstatement in
Certain Circumstances.  The Company’s obligations as guarantor hereunder shall
remain in full force and effect until the Commitments shall have terminated and
all obligations of the Borrowing Subsidiaries under this Agreement and each
other Loan Document shall have been paid in full (other than contingent
obligations that are not due and payable and any obligations supported by cash
collateral, a standby letter of credit or other collateral arrangements, in each
case on terms and, as applicable, from a financial institution that are
satisfactory to the holder of such obligations in its sole discretion).  If at
any time any payment of principal, interest or any other amount payable by any
Borrowing Subsidiary under or in connection with this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrowing Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

15.4.                     Waiver by the Company.  The Company irrevocably waives
acceptance hereof,  presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Borrowing Subsidiary or any other Person.

 

15.5.                     Subrogation.  Notwithstanding any payment made by or
for the account of any Borrowing Subsidiary pursuant to this Article XV, the
Company shall not be subrogated to any right of the Administrative Agent, any
Lender or any Issuer until such time as the Administrative Agent, the Lenders
and the Issuers and any applicable Affiliate of any Lender shall have received
final payment in cash of the full amount of all obligations of the Borrowing
Subsidiaries hereunder and under each other Loan Document (other than contingent
obligations that are not due and payable and any obligations supported by cash
collateral, a standby letter of credit or other collateral arrangements, in each
case on terms and, as applicable, from a financial institution that are
satisfactory to the holder of such obligations in its sole discretion).

 

15.6.                     Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by any Borrowing Subsidiary under this Agreement
or any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of such Borrowing Subsidiary, all such amounts otherwise subject
to acceleration under the terms of this Agreement shall nonetheless be payable
by the Company hereunder forthwith on demand by the Administrative Agent made at
the request of the Required Lenders.

 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.                     CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF

 

83

--------------------------------------------------------------------------------


 

NEW YORK, EXCLUDING CONFLICT OF LAW PRINCIPLES PROVIDING FOR THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS.

 

16.2.                     CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO
BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

16.3.                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

 

16.4.                     Existing Credit Agreement.  Lenders that are parties
to the Existing Agreement (and which constitute “Required Lenders” under and as
defined in the Existing Agreement) hereby waive the three (3) Business Days
notice requirement set forth in Section 2.5.2 of the Existing Agreement for
terminating the “Commitments” under the Existing Agreement.

 

[Signature Pages Follow]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Lenders, the Issuers and the Administrative
Agent have executed this Agreement as of the date first above written.

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, Wisconsin 54957-0669

 

Attention: Melanie Miller

 

Fax no: [                  ]

 

Bemis 2013 Third Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, Issuer and Lender

 

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 

 

 

 

Lending Office:

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

10 South Dearborn, Floor 7

 

 

Chicago, IL 60603-2003 United States

 

 

Mail Code IL1-0010

 

 

Attention: Sabana Johnson

 

 

Fax no: 888-292-9533

 

 

E-Mail: jpm.agency.servicing.4@jpmchase.com

 

 

 

 

 

With a copy to:

 

 

 

 

 

J. P. Morgan Europe Limited

 

 

125 London Wall, London EC2Y 5AJ

 

 

Attention: Loans Agency

 

 

Tel no: (44) 207 777 2542

 

 

Fax no: (44) 207 777 2360

 

Bemis 2013 Third Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Issuer and Lender

 

 

 

By:

 

 

Name

 

 

Title:

 

 

Bemis 2013 Third Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

[OTHER LENDERS], as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Bemis 2013 Third Amended and Restated Long-Term Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders that are parties to the

Third Amended and Restated Long-Term Credit Agreement described below

 

This Compliance Certificate is furnished pursuant to the Third Amended and
Restated Long-Term Credit Agreement dated as of August 12, 2013 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
Bemis Company, Inc. (the “Company”), the Borrowing Subsidiaries named therein,
the financial institutions from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Credit Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.  I am the duly elected                            of the Company;

 

2.  I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default as of the date of this Compliance Certificate,
except as set forth below; and

 

4.  Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Sections 6.9 and 6.10 of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Company has taken, is taking, or proposes to take with
respect to each such condition or event:

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this        day of
              ,         .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                   ,          with

Provisions of        and            of

the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Third Amended and Restated Long-Term Credit
Agreement identified below (as amended, modified, renewed or extended from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions for Assignment
and Assumption set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower(s):

 

Bemis Company, Inc. and various subsidiaries

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Third Amended
and Restated Long-Term Credit Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Third Amended and Restated Long-Term Credit Agreement dated as of August 12,
2013 among Bemis Company, Inc., the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its related parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

--------------------------------------------------------------------------------

(2)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment and Assumption (e.g. “Commitment”).

(3)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By

 

 

Title:

 

 

 

 

 

cc: J. P. Morgan Europe Limited, Fax no. 44 207 777 2360

 

 

--------------------------------------------------------------------------------

(4)                                 To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

(5)                                 To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuer) is required by the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by electronic signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the internal laws of the State of New York,
excluding conflict of law principles providing for the application of the laws
of another jurisdiction, but giving effect to Federal laws applicable to
national banks.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

SECOND AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

 

August 12, 2013

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to (i) the Third
Amended and Restated Long-Term Credit Agreement dated as of August 12, 2013 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) among the Company, the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Administrative Agent”) and (ii) that certain
Amended and Restated Borrowing Subsidiary Agreement dated as of July 21, 2011
(the “Existing BSub Agreement”) among the Company,                          (the
“Designated Borrowing Subsidiary”) and the Administrative Agent.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

This Second Amended and Restated Borrowing Subsidiary Agreement amends, restates
and replaces in its entirety the Existing BSub Agreement.  All rights, benefits,
indebtedness, interest, liabilities and obligations of the parties to the
Existing BSub Agreement are hereby amended, restated, replaced and superseded in
their entirety according to the terms and provisions set forth herein.

 

The Company requests that the Designated Borrowing Subsidiary become a Borrowing
Subsidiary under the Credit Agreement effective on the Third Restatement Date. 
The Company and the Designated Borrowing Subsidiary make, on and as of the date
of such effectiveness, the representations and warranties as to the Designated
Borrowing Subsidiary contained in Article V of the Credit Agreement.  The
Designated Borrowing Subsidiary agrees to be bound in all respects by the terms
of the Credit Agreement and to perform all of the obligations of a Borrowing
Subsidiary thereunder.  Each reference to a Borrowing Subsidiary in the Credit
Agreement shall be deemed to include the Designated Borrowing Subsidiary subject
to Section 2.24(b) of the Credit Agreement.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in Section 13.1 of the
Credit Agreement.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

Upon the execution of this Second Amended and Restated Borrowing Subsidiary
Agreement by the Company and the Designated Borrowing Subsidiary [and the BSub
Lenders listed below]* and acceptance hereof by the Administrative Agent, the
Designated Borrowing

 

--------------------------------------------------------------------------------


 

Subsidiary shall become a Borrowing Subsidiary under the Credit Agreement as
though it were an original party thereto and shall be entitled to borrow under
the Credit Agreement upon the satisfaction of the conditions precedent set forth
in Article IV of the Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY] [and the BSub Commitments and BSub Percentages of each BSub
Lender will be as set forth on Attachment 1 hereto, subject to adjustment as
provided in Section 2.24(a) of the Credit Agreement]**.

 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

**Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitment is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DESIGNATED BORROWING SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Attachment 1 to Second Amended and Restated Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders, subject to adjustment as provided in Section 2.24(a) of the Credit
Agreement:]***

 

--------------------------------------------------------------------------------

***Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitment is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

BORROWING SUBSIDIARY AGREEMENT

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

The undersigned, Bemis Company, Inc. (the “Company”), refers to the Third
Amended and Restated Long-Term Credit Agreement dated as of August 12, 2013 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) among the Company, the Borrowing Subsidiaries named therein, the
financial institutions from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Company requests that                  (the “Designated Borrowing
Subsidiary”) become a Borrowing Subsidiary under the Credit Agreement effective
on                             .  The Company and the Designated Borrowing
Subsidiary make, on and as of the date of such effectiveness, the
representations and warranties as to the Designated Borrowing Subsidiary
contained in Article V of the Credit Agreement.  The Designated Borrowing
Subsidiary agrees to be bound in all respects by the terms of the Credit
Agreement and to perform all of the obligations of a Borrowing Subsidiary
thereunder.  Each reference to a Borrowing Subsidiary in the Credit Agreement
shall be deemed to include the Designated Borrowing Subsidiary subject to
Section 2.24(b) of the Credit Agreement.

 

All communications to the Designated Borrowing Subsidiary under the Credit
Agreement should be directed to the Company as set forth in Section 13.1 of the
Credit Agreement.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

Upon the execution of this Borrowing Subsidiary Agreement by the Company and the
Designated Borrowing Subsidiary [and the BSub Lenders listed below]* and
acceptance hereof by the Administrative Agent, the Designated Borrowing
Subsidiary shall become a Borrowing Subsidiary under the Credit Agreement as
though it were an original party thereto and shall be entitled to borrow under
the Credit Agreement upon the satisfaction of the conditions precedent set forth
in Article IV of the Credit Agreement.

 

The Designated Borrowing Subsidiary will request Loans denominated in [LIST
AGREED CURRENCY] [and the BSub Commitments and BSub Percentages of each BSub
Lender will be as set forth on Attachment 1 hereto, subject to adjustment as
provided in Section 2.24(a) of the Credit Agreement.]**.

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary.

 

**Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitments is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[DESIGNATED BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

[Attachment 1 to Borrowing Subsidiary Agreement

 

Set forth below are the Lenders that will be BSub Lenders with respect to the
Designated Borrowing Subsidiary and the BSub Commitments and BSub Percentages of
such Lenders, subject to adjustment as provided in Section 2.24(a) of the Credit
Agreement:]***

 

--------------------------------------------------------------------------------

***Insert only if not all Lenders will participate in Loans to the Designated
Borrowing Subsidiary or if each BSub Lender’s Commitments is not equal to the
percentage that the amount of such BSub Lender’s Commitment is of the aggregate
amount of all Lenders that will be BSub Lenders with respect to the Designated
Borrowing Subsidiary.

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

BORROWING SUBSIDIARY TERMINATION

 

[Date]

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

Attention:

 

Ladies and Gentlemen:

 

Bemis Company, Inc. (the “Company”), refers to the Third Amended and Restated
Long-Term Credit Agreement dated as of August 12, 2013 (as amended, modified,
renewed or extended from time to time, the “Credit Agreement”), among the
Company, the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The Company elects to terminate the status of                    (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary for purposes of the
Credit Agreement.  The Company represents and warrants that no Loans or Letters
of Credit (other than any Letter of Credit that is cash collateralized or backed
by a standby letter of credit, in each case on terms satisfactory to the
applicable Issuer) made to or issued for the account of the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all principal and
interest on all Loans, and all reimbursement obligations with respect to Letters
of Credit payable by the Terminated Borrowing Subsidiary pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.

 

This instrument shall be construed in accordance with the internal laws of the
State of New York, excluding conflict of law principles providing for the
application of the laws of another jurisdiction, but giving effect to Federal
laws applicable to national banks.

 

 

Very truly yours,

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

U.S. TAX CERTIFICATE

 

(For A Non-U.S. Lender That, For U.S. Federal Income Tax Purposes, Is Neither
Treated As A Partnership Nor Treated As A Disregarded Entity That Is Owned By A
Partnership)

 

Reference is hereby made to the Third Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of August 12, 2013 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate (or, if it is a Disregarded
Entity, the Person that is treated for U.S. federal income tax purposes as being
the sole owner of the undersigned is the beneficial owner of the Loans (as well
as any Promissory Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate)), (ii) it (or, in the event that it is a Disregarded
Entity, the Person that is treated for U.S. federal income tax purposes as being
the sole owner of the undersigned) is (a) not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (c) not a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (iii) the interest payments in question
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned (or, in the event that the undersigned is a Disregarded Entity,
by the Person that is treated for U.S. federal income tax purposes as being the
sole owner of the undersigned).

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with a certificate of the non-U.S. Person status of the undersigned
(or, in the event that the undersigned is a Disregarded Entity, the Person that
is treated for U.S. federal income tax purposes as being the sole owner of the
undersigned) on IRS Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the applicable Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the applicable Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

U.S. TAX CERTIFICATE

 

(For A Non-U.S. Lender That, For U.S. Federal Income Tax Purposes, Is Either
Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned By A
Partnership)

 

Reference is hereby made to the Third Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of August 12, 2013 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Promissory Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its partners/members (or, if it
is a Disregarded Entity, the partners/members of the Person that is treated for
U.S. federal income tax purposes as being its sole owner) are the sole
beneficial owners of such Loan(s) (as well as any Promissory Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement, neither the undersigned nor any of its partners (or, in the
event that it is a Disregarded Entity, neither the Person that is treated for
U.S. federal income tax purposes as being the sole owner of the undersigned nor
any of the partners/members of such Person) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
the partners/members of the undersigned (or, in the event that the undersigned
is a Disregarded Entity, none of the partners/members of the Person that is
treated for U.S. federal income tax purposes as being the sole owner of the
undersigned) is (a) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (b) a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (c) a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
conduct of a U.S. trade or business by the undersigned (or, in the event that
the undersigned is a Disregarded Entity, by the Person that is treated for U.S.
federal income tax purposes as being the sole owner of the undersigned), or by
any partners/members of the undersigned (or, in the event that the undersigned
is a Disregarded Entity, by any partners/members of the Person that is treated
for U.S. federal income tax purposes as being the sole owner of the
undersigned).

 

The undersigned has furnished the Administrative Agent and the applicable
Borrower with IRS Form W-8IMY accompanied by one of the following forms from
each of the partners/members of the undersigned (or, in the event that the
undersigned is a Disregarded Entity, from each of the partners/members of the
Person that is treated for U.S. federal income tax purposes as being the sole
owner of the undersigned) claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the applicable Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have

 

--------------------------------------------------------------------------------


 

at all times furnished the applicable Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

U.S. TAX CERTIFICATE

 

(For A Non-U.S. Participant That, For U.S. Federal Income Tax Purposes, Is
Neither Treated As A Partnership Nor Treated As A Disregarded Entity That Is
Owned By A Partnership)

 

Reference is hereby made to the Third Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of August 12, 2013 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate (or,
if it is a Disregarded Entity, the Person that is treated for U.S. federal
income tax purposes as being the sole owner of the undersigned is the beneficial
owner of the participation), (ii) it (or, in the event that it is a Disregarded
Entity, the Person that is treated for U.S. federal income tax purposes as being
the sole owner of the undersigned) is (a) not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) not a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (c) not a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (iii) the interest payments in question
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned (or, in the event that the undersigned is a Disregarded Entity,
by the Person that is treated for U.S. federal income tax purposes as being the
sole owner of the undersigned).

 

The undersigned has furnished its participating Lender with a certificate of the
non-U.S. person status of the undersigned (or, in the event that the undersigned
is a Disregarded Entity, the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned) on IRS Form W-8BEN.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

U.S. TAX CERTIFICATE

 

(For A Non-U.S. Participant That, For U.S. Federal Income Tax Purposes, Is
Either Treated As A Partnership Or Treated As A Disregarded Entity That Is Owned
By A Partnership)

 

Reference is hereby made to the Third Amended and Restated Long-Term Credit
Agreement (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) dated as of August 12, 2013 among Bemis Company, Inc. (the
“Company”), the Borrowing Subsidiaries named therein, the financial institutions
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

 

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/member (or, if it is a Disregarded Entity, the partners/members of the
Person that is treated for U.S. federal income tax purposes as being its sole
owner) are the sole beneficial owners of such participation, (iii) it (or, in
the event that it is a Disregarded Entity, the Person that is treated for U.S.
federal income tax purposes as being the sole owner of the undersigned) is not a
“bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of the partners/members of the
undersigned (or, in the event that the undersigned is a Disregarded Entity, none
of the partners/members of the Person that is treated for U.S. federal income
tax purposes as being the sole owner of the undersigned) is (a) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (b) a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, or (c) a
“controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the conduct of a U.S. trade or business by the
undersigned (or, in the event that the undersigned is a Disregarded Entity, by
the Person that is treated for U.S. federal income tax purposes as being the
sole owner of the undersigned), or by any partners/members of the undersigned
(or, in the event that the undersigned is a Disregarded Entity, by any
partners/members of the Person that is treated for U.S. federal income tax
purposes as being the sole owner of the undersigned).

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of the partners/members of
the undersigned (or, in the event that the undersigned is a Disregarded Entity,
from each of the partners/members of the Person that is treated for U.S. federal
income tax purposes as being the sole owner of the undersigned) claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate/Letter of Credit Fee Rate*

 

1.00

%

1.10

%

1.20

%

1.50

%

1.70

%

Floating Rate

 

0.00

%

0.10

%

0.20

%

0.50

%

0.70

%

Facility Fee Rate

 

0.125

%

0.15

%

0.175

%

0.25

%

0.30

%

 

--------------------------------------------------------------------------------

*                                         The Letter of Credit Fee Rate for
documentary Letters of Credit shall equal 50% of the applicable Letter of Credit
Fee Rate set forth above.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better and the Company’s S&P Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better and the Company’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa2 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status  or Level III Status and (ii) the
Company’s Moody’s Rating is Baa3 or better and the Company’s S&P Rating is BBB-
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody’s general corporate rating with respect to the Company.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement or, if no such rating is in effect, S&P’s general
corporate rating with respect to the Company.

 

--------------------------------------------------------------------------------


 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s and
S&P Ratings.  The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (with the rating for Status I being the
highest and the rating for Status V being the lowest).  If the Company is
split-rated and the ratings differential is two or more notches, the rating
which is one notch above the lower rating shall be used.  If at any date, the
Company’s long-term unsecured debt is rated, and/or a general corporate rating
has been issued with respect to the Company by either S&P or Moody’s but not by
both, then the Status based on such single rating entity’s rating shall apply. 
If at any date, the Company’s long-term unsecured debt is rated by neither S&P
nor Moody’s and neither S&P nor Moody’s has issued a general corporate rating
with respect to the Company, then Level V Status shall apply.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

EUROCURRENCY PAYMENT OFFICE

 

Sterling and Euro

 

J. P. Morgan Europe Limited

125 London Wall, London EC2Y 5AJ

Attention: Loans Agency

Tel no (44) 207 777 2542

Fax no (44) 207 777 2360

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

135,000,000

 

Wells Fargo Bank, National Association

 

$

135,000,000

 

Bank of America, N.A.

 

$

135,000,000

 

BNP Paribas

 

$

135,000,000

 

U.S. Bank National Association

 

$

135,000,000

 

HSBC Bank USA, N.A.

 

$

100,000,000

 

Sovereign Bank

 

$

100,000,000

 

ING Bank N.V. — Dublin Branch

 

$

75,000,000

 

CoBank, ACB

 

$

50,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

50,000,000

 

The Northern Trust Company

 

$

50,000,000

 

Total

 

$

1,100,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

Existing Subsidiary Debt

 

 

 

Bank

 

USD

 

Dixie Toga

 

 

 

 

 

Leasing

 

CIT

 

307,993

 

Total Dixie Toga

 

 

 

307,993

 

 

 

 

 

 

 

American Plast

 

 

 

 

 

Loan

 

Santander Rio

 

1,719,033

 

Loan

 

Banco Frances

 

3,864,969

 

Loan

 

Banco Frances

 

329,401

 

Total American Plast

 

 

 

5,913,403

 

 

 

 

 

 

 

New Changsheng Plastic Film Co., Ltd.

 

 

 

 

 

Loan

 

Bank of America

 

3,609,443

 

Revolving Loan

 

Nanyang Commercial Bank

 

5,841,710

 

Guarantee

 

Nanyang Commercial Bank

 

1,142,132

 

Term loan

 

China Citic Bank

 

4,894,851

 

Revolving Loan

 

Bank of China

 

2,447,426

 

Long-term loan

 

Bank of China

 

7,299,855

 

Total NCS

 

 

 

25,235,417

 

 

 

 

 

 

 

Total foreign subsidiary debt

 

 

 

31,456,813

 

 

--------------------------------------------------------------------------------